UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Warren Street, Newark, NJ07103 (Address of principal executive offices) (Zip Code) (973) 577-8003 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The aggregate market value of the registrant’s common stock, par value $0.00001 per share (“Common Stock”), held by non-affiliates is $23,799,305 computed by reference to the price at which the Common Stock was last sold on April 30, 2013, as reported on the Over-the-Counter Bulletin Board. As of February 4, 2014, there were 798,178,290 shares of the registrant’s common stock outstanding. Documents Incorporated by Reference: None. BIONEUTRAL GROUP, INC. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 13 ITEM 1B. Unresolved Staff Comments 23 ITEM 2. Properties 23 ITEM 3. Legal Proceedings 24 ITEM 4. Mine Safety Disclosures 24 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 ITEM 6. Selected Financial Data 30 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 35 ITEM 8. Financial Statements and Supplementary Data 36 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 ITEM 9A. Controls and Procedures 66 ITEM 9B. Other Information 67 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 67 ITEM 11. Executive Compensation 69 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 71 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 72 ITEM 14. Principal Accounting Fees and Services 73 PART IV ITEM 15. Exhibits, Financial Statement Schedules 74 PART I FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K (including the section regarding Management's Discussion and Analysis or Plan of Operation) contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates" and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this Annual Report on Form 10-K. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our Management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading "Risks Factors" below, as well as those discussed elsewhere in this Annual Report on Form 10-K. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the Securities and Exchange Commission ("SEC"). Our electronic filings with the United States Securities and Exchange Commission (including our Annual Reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and any amendments to these reports) are available free of charge on the Securities and Exchange Commission’s website at http://www.sec.gov. You can also read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Annual Report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. References to the “Company,” “we,” “us,” or “our” refers to BioNeutral Group, Inc., a Nevada Corporation. ITEM 1. BUSINESS Overview Company Structure We are a life science specialty technology company that has developed a novel combinational chemistry-based technology which we believe in certain circumstances may neutralize harmful environmental contaminants, toxins and dangerous micro-organisms, including bacteria, viruses and spores.We currently operate our business through our subsidiary, BioNeutral Laboratories Corporation USA (“BioNeutral Laboratories” or “BioLabs”), a corporation organized in Delaware in 2003. We were incorporated in the State of Nevada on April 10, 2007 under the name “Moonshine Creations, Inc.”, and changed our name to “BioNeutral Group, Inc.” on December 22, 2008.From our incorporation until January 30, 2009, we did not have significant business operations. On January 30, 2009, we entered into a share exchange agreement (the “Share Exchange Agreement”), with BioNeutral Laboratories pursuant to which we agreed to issue to the shareholders of BioNeutral Laboratories an aggregate of 44,861,023 shares of our common stock (the “Share Exchange”) in exchange for substantially all of the capital stock of BioNeutral Laboratories. 1 On February 3, 2011, the Company formed BioNeutral Services, Inc., a wholly owned subsidiary of BioNeutral Group, Inc.BioNeutral Services was formed to market and distribute several of the Company’s core products. The company, based inKentucky, currently does not have significant operations.The Company plans to close this subsidiary. The Company has a wholly owned subsidiary, Environmental Commercial Technology, Corp. (“ECT”), a Delaware corporation.ECT has no significant operations. Recent Developments On February 10, 2014, the Company issued a convertible promissory note to GEL Properties LLC (“GEL”) in the amount of $44,071, due on February 10, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock.In connection with the issuance of the convertible promissory note to GEL, GEL purchased a promissory note issued to Ray Dunning June 30, 2013 from the Company in the amount of $42,000 plus accrued and unpaid interest. On February 10, 2014, the Company issued a convertible promissory note to GEL in the amount of $25,000, due on February 10, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock. On February 10, 2014, the Company issued a convertible promissory note to GEL in the amount of $25,000, due on February 10, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock. On February 10, 2014, the GEL Properties, LLC issued a convertible promissory note to the Company in the amount of $25,000, due no later than November 10, 2014, unless the Lender does not meet the “current information requirements” required under Rule 144 of the Securities Act of 1933, as amended, in which case the Company may declare the offsetting note issued by the Lender on the same date herewith to be in Default (as defined in that note) and cross cancel its payment obligations under this Note as well as the Lenders payment obligations under the offsetting note.This Note shall bear simple interest at the rate of 6% per annum based on a 365 day year.The Note shall be secured by the pledge of the $25,000 6% convertible promissory note issued to the GEL Properties by the Company on February 10, 2014.GEL Properties may exchange this collateral for other collateral with an appraised value of at least $25,000.00. On January 14, 2014, the Company issued a convertible promissory note to GEL in the amount of $25,444, due on January 14, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock.In connection with the issuance of the convertible promissory note to GEL, GEL purchased a promissory note issued to Ray Dunning January 31, 2013from the Company in the amount of $23,600 plus accrued and unpaid interest. On January 14, 2014, the Company issued a convertible promissory note to GEL in the amount of $25,276, due on January 14, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock.In connection with the issuance of the convertible promissory note to GEL, GEL purchased a promissory note issued to Ray Dunning February 28, 2013 from the Company in the amount of $23,600 plus accrued and unpaid interest. 2 On January 14, 2014, the Company issued a convertible promissory note to GEL in the amount of $30,000, due on January 14, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock. On January 10, 2014, the Company executed an Exclusive Distribution Agreement with Quip Laboratories (Quip) for the market segments of laboratory animal research and biomedical research. Since 1981, Quip has been a leader in sales distribution of cleaning and disinfection solutions to the life science marketplace.The Company believes this relationship represents a major step forward to expand the distribution of our products to these important life science markets. Through Quip’s team of industry experts and highly trained sales professionals we gain direct access to decision makers providing us with an opportunity to make an immediate impact with accounts and applications on the forefront of scientific research.The arrangement enables BioNeutral products to become featured within Quip Laboratories’ comprehensive biosafety solutions which we believe, in turn, will streamline the trial and purchase process among customers seeking to accelerate their processing times and reduce overall costs. On January 8, 2014, the Company issued a convertible promissory note to GEL in the amount of $23,600, due on January 8, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock.In connection with the issuance of the convertible promissory note to GEL, GEL purchased a promissory note issued to Ray Dunning April 30, 2013 for the Company in the amount of $23,600. On January 8, 2014, the Company issued a convertible promissory note to GEL in the amount of $20,000, due on January 8, 2015, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock. On December 18, 2013, the Company issued a convertible promissory note to GEL in the amount of $23,600, due on December18, 2014, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock.In connection with the issuance of the convertible promissory note to GEL, GEL purchased a promissory note issued to Ray Dunning March 29, 2013 from the Company in the amount of $23,600.Up through and including the date of this report the Company has received conversion notices totaling 39,130,944 shares of the Company’s common stock from GEL representing $23,617 of principal and interest due to GEL. On December 18, 2013, the Company issued a convertible promissory note to GEL in the amount of $20,000, due on December18, 2014, which bears interest at 6% per annum. GEL is entitled, at its option, at any time after the requisite rule 144 holding period to convert all or any amount of the principal face amount of this Note then outstanding into shares of the Company's common stock without restrictive legend of any nature, at a conversion price for each share of Common Stock equal to 65% of the lowest closing bid price of the Common Stock. On various occasions during November 2013 through January 2013 the Company received cash advances totaling $5,000 from Ben Hanafin, a member of the Company’s Board of Directors.The Company and Mr. Hanafin are currently working on the terms for repayment of these advances. 3 On December 18, 2013, the Company filed a Schedule 14C Information Statement with the SEC to notify the stockholders of the Company of it’s plan to increase the number of authorized shares of common stock from one billion (1,000,000,000) to four billion (4,000,000,000) shares with the Secretary of State of Nevada.At a meeting held on November 26, 2013, and in conjunction with a unanimous consent of the Board on December 11, 2013, the Board authorized the increase of the number of shares authorized to four billion shares.The additional three billion (3,000,000,000) shares of Common Stock so authorized will be available for issuance by the Board for stock splits or stock dividends, acquisitions, raising additional capital, stock options or other corporate purposes. The additional shares of Common Stock could be used for potential strategic transactions, including, among other things, acquisitions, strategic partnerships, joint ventures, restructurings, business combinations and investments, although there are no immediate plans to do so. Assurances cannot be provided that any such transactions will be consummated on favorable terms or at all, that they will enhance stockholder value or that they will not adversely affect the Company's business or the trading price of the Common Stock. The purposes for increasing the authorized shares include providing available shares for (i) the exercise of all outstanding options; (ii) the conversion of outstanding convertible promissory notes and deferred compensation agreements; (iii) the conversion of the Series A, B, C and D Convertible Preferred Stock; (iv) future issuances of stock options pursuant to employees; and (v) issuances to satisfy conversions of future convertible debt or convertible preferred stock.On October 31, 2013, the Company did not possess enough authorized stock in the State of Nevada to effectuate all of the obligations convertible to common stock. We mailed the Notice of Stockholder Action by Written Consent to the Stockholders on December 31, 2013.The authorized share increase will become effective on the date that we file the Certificate of Amendment to the Amended Certificate of Incorporation of the Company (the "Amendment") with the Secretary of State of the State of Nevada. We filed the Amendment with the Secretary of State of the State of Nevada to increase the authorization of common stock to 4,000,000,000 on January 2, 2014.The State of Nevada accepted our Certificate of Amendment, and the Company’s authorized limit of common stock is currently 4,000,000,000 shares. On November 11, 2013, the Company issued a Promissory Note to Herb Kozlov, a shareholder of the Company (the “Kozlov Note”), for the satisfaction of a promissory note issued by the Company to Mr. Kozlov on December 6, 2010.Pursuant to the Kozlov Note, the Company promises to pay $75,000 plus any accrued and unpaid interest on June 1, 2014.Interest will accrue at the rate of fourteen (14%) per annum.Mr. Kozlov will have the right to receive payment of the Kozlov Note in shares of common stock of the Company at the lower of $.03 per share, or the closing price of such shares on the day proceeding the date when the notice of full or partial conversion is tendered. On November 5, 2013 the Company received a cash advance of $25,000 from Robert Machinist, a member of the Company’s Board of Directors.The Company and Mr. Machinist are currently working on the terms for repayment of these advances. On November 4, 2013 the Company received loan proceeds from Michael Francis in the amount of $25,000.Mr. Francis and the Company agreed to include the additional $25,000 of proceeds to the Francis Modification.The Company and Mr. Francis have verbally agreed to modify his existing promissory note to include this advance. On October 15, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on October 23, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 51% multiplied by the market price (as defined in the Note). The Note matures on July 17, 2014. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%. On August 23, 2013, the Company filed a Schedule 14C Information Statement with the SEC to notify the stockholders of the Company of Management’s plan to increase the number of authorized shares of common stock from two hundred million (200,000,000) to one billion (1,000,000,000) shares with the Secretary of State of Nevada.At a meeting held on July 10, 2013, the Board authorized management to increase the number of shares authorized to one billion shares.The additional eight hundred million (800,000,000) shares of Common Stock so authorized will be available for issuance by the Board for stock splits or stock dividends, acquisitions, raising additional capital, stock options or other corporate purposes. The additional shares of Common Stock could be used for potential strategic transactions, including, among other things, acquisitions, strategic partnerships, joint ventures, restructurings, business combinations and investments, although there are no immediate plans to do so. Assurances cannot be provided that any such transactions will be consummated on favorable terms or at all, that they will enhance stockholder value or that they will not adversely affect the Company's business or the trading price of the Common Stock. The purposes for increasing the authorized shares include providing available shares for (i) the exercise of all outstanding options; (ii) the conversion of outstanding convertible promissory notes and deferred compensation agreements; (iii) the conversion of the Series A, B, C and D Convertible Preferred Stock; (iv) future issuances of stock options pursuant to employees; and (v) issuances to satisfy conversions of future convertible debt or convertible preferred stock.We mailed the Notice of Stockholder Action by Written Consent to the Stockholders on or about September 4, 2013. We filed the Certificate of Amendment to the Amended Certificate of Incorporation of the Company (the "Amendment") with the Secretary of State of the State of Nevada which became effective on September 30, 2013. 4 On August 19, 2013, the Company issued a convertible promissory note (the “McNeil Note”) to Randy McNeil in the amount of $15,000. The McNeil Note is due on August 18, 2014, and bears interest at 18% per annum. Mr. McNeil has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to 50% of the average closing price of the Company’s common stock for the 10 preceding days of the Maturity Date of August 18, 2014. On August 19, 2013, the Company filed the Certificate of Designation with the Nevada Department of State pursuant to which the Corporation set forth the designation, powers, rights, privileges, preferences and restrictions of the Series F Preferred Stock. On August 15, 2013 (the “Effective Date”), the Company entered into a Series F agreement with the Company’s President and Chief Executive Officer, Mark Lowenthal (the “Series F Holder”), pursuant to which the Series F Holder was issued all of the fifty one (51) authorized shares of Series F Preferred Stock, with a stated value of $0.001 per share (the “Series F Preferred Stock”). The Series F Holder was issued fifty-one (51) shares of Series F Preferred Stock as partial consideration for past and future services rendered.The Series F Preferred Stock has the rights, privileges, preferences and restrictions set for in the Certificate of Designation filed by the Corporation with the Nevada Department of State. The Series F Preferred Stock has no rights to dividends, no liquidation rights and is not convertible into common stock of the Company.Each one (1) share of the Series F Preferred shall have voting rights equal to (x) 0.019607 multiplied by the total issued and outstanding shares of Common Stock eligible to vote at the time of the respective vote (the “Numerator”), divided by (y) 0.49, minus (z) the Numerator. For purposes of illustration only, if the total issued and outstanding shares of Common Stock eligible to vote at the time of the respective vote is 5,000,000, the voting rights of one share of the Series F Preferred shall be equal to 102,036 (0.019607 x 5,000,000) / 0.49) – (0.019607 x 5,000,000) 102,036).The Series F Preferred Stock effectively gives Mr. Lowenthal the ability to control the outcome of any matters submitted to the Company’s shareholders. On August 16, 2013, the Company entered into a stock purchase agreement with Bernie Casamento (the “Casamento SPA”).Pursuant to the Casamento SPA, the Company received $10,000 in proceeds in exchange for 1,466,276 shares to be issued of the Company’s common stock.The purchase price per share of the common stock is $.0068 which was equal to the average closing trading price of the Company’s common stock for the five (5) preceding days of the closing on August 16, 2013. On August 16, 2013, the Company entered into a stock purchase agreement with Bob Rutherford (the “Rutherford SPA”).Pursuant to the Rutherford SPA, the Company received $10,000 in proceeds in exchange for 1,466,276 shares to be issued of the Company’s common stock.The purchase price per share of the common stock is $.0068 which was equal to the average closing trading price of the Company’s common stock for the five (5) preceding days of the closing on August 16, 2013. On August 14, 2013 the Company received loan proceeds from Michael Francis in the amount of $15,000.Mr. Francis and the Company agreed to include the additional $15,000 of proceeds to the Francis Modification thereby increasing the principal due Mr. Francis by the amount of $15,000 to $575,918. 5 On July 10, 2013, the Board of Directors approved and adopted Deferred Compensation arrangements with certain key employees (the “Deferred Compensation Agreements”).Pursuant to the Deferred Compensation Agreements, the Company’s: 1) President and Chief Executive Officer, Mark Lowenthal, 2) Chief Scientific Officer, Andy Kielbania and 3) internal accountant, Tom Cunningham, (the “Employees”), have agreed to defer significant portions of their compensation over the course the current fiscal year.Through the date of this report the Employees have collectively deferred $370,961 of salaried compensation.The Employees agreed to defer their compensation to financially assist the efforts undertaken to commercialize the Company’s products.In light of the contributions made by the Employees, the Board agreed to execute agreements with the Employees that (among other provisions) provide for a payment date, interest at eight percent 8% per annum and the option to convert any unpaid balance to shares of the Company’s common stock. On May 2, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on May 13, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 51% multiplied by the market price (as defined in the Note). The Note matures on February 6, 2014. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%. During the year ended October 31, 2013, the Company received conversion notices for four unsecured promissory notes issued to Asher Enterprises on June 24, 2012, September 20, 2012, October 31, 2012 and February 25, 2013 in the amounts of $83,500, $53,000, $53,000 and $42,500, respectively, which issuances resulted in gross proceeds tothe Companyof $232,000.The Company issued an aggregate of 68,180,042 shares of common stock to Asher for settlement of the notes. On April 12, 2013, the Company entered into a Settlement Agreement, Global Release Cancellation of Preferred Stock Purchase Agreement, Preferred Stock Drawdown Agreement, The Agreement to Assign and Settle Notes and Agreement to License Invention by and between the Company and Vinfluence Pty Ltd (the "Global Agreement"). The Global Agreement settles the claims of each of the Company and Vinfluence which had been the subject of litigation. The Agreement also terminates the Preferred Stock Purchase Agreement, the Preferred Stock Drawdown Agreement, the Agreement to Assign and Settle Debt, the Agreement to Assign and Settle Notes Agreement and the Vinfluence License Agreement (collectively, the "Vinfluence Agreements"). As a result of the Global Agreement, the Company will cancel an aggregate of 178,042 shares of Series B and Series D Preferred Stock that had been issued to Vinfluence. The only Series B and Series D Preferred Stock that remains outstanding (an aggregate of 67,581 shares) represents debt or notes that were actually settled by Vinfluence. Each share of Preferred Stock cancelled was convertible into 125 shares of the Company's common stock thus the cancellation of the Vinfluence Agreements results in significantly less dilution than if the Preferred Stock had been converted. As part of the Global Agreement, the Company will issue Vinfluence an aggregate of 2,000,000 shares of Common Stock. On April 12, 2013 and in connection with the Global Agreement, the Company also entered into distribution agreement (the "New Distribution Agreement") with White Charger Limited, a New Zealand company whereby White Charger has the right to distribute the Company's products in Australia, New Zealand, Indonesia, Malaysia, Philippines, Singapore, Thailand, Brunei, Burma, New Caledonia, Kiribati, the Marshal Islands, Micronesia, Nauru, Palau, Papua New Guinea, Solomon Islands, Tuvalu, Pitcairn, Henderson, Mauritius and Ocneo. This is a much narrower territory than the original licensing agreement and does not include China, Taiwan, Hong Kong or Japan. It also does not include any option for Europe. No intellectual property of the Company is transferred to White Charger. The New Distribution Agreement requires White Charger to purchase at least $500,000 of the Company's products during the first 24 months of which $175,000 must be purchased during the first 12 months of the New Distribution Agreement. To date there have been no purchases of the Company’s products. The Initial Term of the New Distribution Agreement is for five (5) years and can be extended for an additional five years if White Charger purchases at least $3,000,000 of product during the Initial Term. The New Distribution Agreement also contains a non-competition agreement on behalf of White Charger. On February 25, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on March 4, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 58% multiplied by the market price (as defined in the Note). The Note matures on November 27, 2013. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%. 6 On December 12, 2012, BioNeutral Group, Inc. (the “Company”) issued a promissory note (the “JMJ Note”) in the principal amount of $250,000 to JMJ Financial (“JMJ”), of which $160,000 has been received in various intervals through the date of this report. The maturity date is one year from the date of each payment. JMJ Note is interest free if repaid within 90 days and if not paid within 90 days it bears interest at 10%. The principal and any accrued interest are convertible into the Company’s common stock at the lower of $.09 per share of 70% of the lowest trade price in the 25 days prior to conversion. JMJ has piggyback registration rights with respect to the shares into which the JMJ Note is convertible.During the year ended October 31, 2013 the Company received six notices of conversion from JMJ, and pursuant to those notices issued an aggregate of 41,000,000 shares of common stock to settle loan proceeds in the collective amount of $53,041. Business Overview We are a life science specialty technology corporation focused on commercializing two classes of product formulations: (1) anti­microbials, which are formulations designed to kill certain harmful microscopic living organisms, and (2) bioneutralizers, which are formulations designed to destroy certain agents that are noxious and harmful to health and/or the environment. In February 2011, the Company receivedapproval and registrationfrom theEPA in response to the Company's regulatoryapplication for itsYgiene®206 sterilant formulation.To date we have received approvals for distribution of Ygiene®206 in 32 states located primarily east of the Mississippi River.The Company intends to apply for approval in the remaining 18 states on an as needed basis.Our Ogiene™ product does not require federal or state approval for sale and distribution.We are actively engaged in marketing both of our product lines by negotiating with distributors and the staging of product trials.To date, we have not generated any meaningful product revenue. Products We currently are focused on the commercialization of two classes of product formulations, antimicrobials and bioneutralizers.We refer to our anti­microbial formulations as our Ygiene™ products and our bioneutralizer formulations as our Ogiene™ products.A description of each of these products is set forth below. Ygiene™ We have developed our Ygiene ™products with the intent to kill certain harmful microbes, includ­ing virulent gram positive or negative bacteria, viruses, yeast, mold, fungi, spores and/or certain bioterrorism agents, such as anthrax.Our Ygiene ™formulations are designed to target and bind to specific surface proteins and penetrate and alter the cellular structure of such proteins.They are peroxy-based and, based on our internal laboratory studies, on a per unit volume basis, we believe they contain more active ingredients than any commercially available antimicrobial known to us.In laboratory tests conducted by us, our Ygiene™ formulations demonstrated large zones of inhibition (areas on agar plates where growth of control organisms are prevented by antibiotics placed on agar surfaces) and high potency across a wide spectrum of harmful microbes. We are developing our Ygiene ™formulations for potential use in a broad range of applications, although the marketing and sale of each Ygiene ™formulation in the United States and internationally will be subject to U.S. and foreign governmental regulations, respectively.We believe there are three potential applications of our Ygiene ™formulations, as set forth below: · Military/First Responders/Hospital Sterilant/Specialty Industrial: We have developed Ygiene ™ formulations for “kill on contact” applications for anthrax and other micro-organisms for use by the military, first responders, hospitals and other special industries. 7 · Hospital/Health Care High-Level Disinfectant/Mold Remediation/Industrial Cleansing: We have developed the Ygiene ™ formulations for sterilant high-level disinfectant applications for Methicillin Resistant Staphylococcus Aureus (MRSA), multi-drug resistant Pseudomonas Aeruginosa, E. Coli, mold and other microbes for use by hospitals and other healthcare facilities, food preparation facilities and other demanding environments, which application we refer to herein as the “Hospital and Industrial Application.” · Consumer Products/Light Industrial/Healthcare: We have developed the Ygiene ™ formulations for sporacidal, bactericidal and virucidal applications in general areas of hospitals, nursing homes and physician and dental offices.We also are considering Ygiene ™ formulations for use as skin sanitizers. Currently, we are focusing our efforts on the commercialization of our Ygiene ™ formulation for use as a high-level cleansing within the industries of acute and long-term health care, veterinary clinics and hospitals, food and livestock production and processing, commercial mold remediation, and travel based hospitality. Based on laboratory tests conducted by us, we believe that, under certain laboratory conditions, this Ygiene ™ formulation may be as effective as chlorine bleach or caustic soda for killing certain microbes, without the high level of toxicity generally associated with chlorine bleach or caustic soda. In these laboratory tests, the Ygiene ™ formulation inhibited the growth of over 200 microbes, including Methicillin resistant Staphylococcus Aureus (MRSA), multi-drug resistant Pseudomonas Aeruginosa and E. coli. Before we may market and sell any of our Ygiene ™ formulations in the United States, the Ygiene ™ formulation, regardless of their intended applications, must be registered with respect to each disinfectant claim for such formulation with the U.S. Environmental Protection Agency, or the EPA. Similarly, before we may market and sell any Ygiene ™ formulation in any foreign country, the Ygiene ™ formulation must be registered with the appropriate agencies of such foreign country. Our Ygiene ™ formulation that we intend to market for the Hospital and Industrial Application has been registered with the EPA with respect to its disinfectant claims for marketing and sale in the United States and subsequently approved for sale and distribution 32 states in the US. It has also been registered for marketing and sale in Germany. Ogiene™ Our Ogiene™ products are designed to potentially eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain green­house gases such as carbon dioxide and sulfur dioxide. Our Ogiene™ formulations are designed to interact with the functional organic or inorganic groups of harmful gases and reduce or eliminate them. Our Ogiene™ products will be offered in the gas phase – being applied as a fog, mist or spray – or in the liquid phase – being applied directly to liquid contaminates. Based on laboratory studies conducted by us, we believe that Ogiene™ is free of unreasonable adverse impacts to health or the environment and that no or minimal clean up is required after application of our Ogiene™ products. We plan to market our Ogiene™ products for hotels, restaurants, industrial manufacturing, controlled animal feeding operations (“CAFOs”), and homes. In laboratory tests conducted by us, our Ogiene™ formulations have demonstrated an ability to destroy a variety of agents that are noxious and harmful to health and/or the environment, particulates and their associated odors. Specifically, in these tests, our Ogiene™ formulations demonstrated an ability to neutralize hydrogen sulfide, carbon dioxide, sulfur dioxide, formaldehyde and ammonia that are known contributors to foul odors and/or greenhouse gases. We also are seeking to demonstrate that our Ogiene™ formulations may be used to effectively neutralize certain poisonous gases and to remove industrial pollution and environmental contaminants. We believe our Ogiene™ formulations provide fast delivery capabilities of active ingredients and can eliminate or reduce a broad range of gases. We believe this is important since household, institutional and industrial odors and irritating gases can be the result of either a single odoriferous compound or the result of a multiplicity of odoriferous compounds or components. These odor causing components include various organic carboxylic acids, aldehydes, ketones, amines, mercaptans, sulfides, disulfides and esters. In addition, various inorganic compounds such as ammonia, hydrogen sulfide and sulfur dioxide may add to the complexity of specific odors. Laboratory tests conducted by us have demonstrated that in certain laboratory conditions our Ogiene™ formulations can reduce or eliminate the following: · formaldehyde; · ammonia and carbon dioxide; 8 · sulfur dioxide/ nitrogen oxide (greenhouse gases); and · cigar smoke In general, our Ygiene™ and Ogiene™ formulations have shown the following capabilities in laboratory tests conducted by us: · Our formulations have killed spores, bacteria and viruses at room temperature. · We can manipulate our products, depending upon the needs of customers, to address requirements that can vary as follows: ● the kill time from minutes to seconds; ● the breadth of kill; and ● the class of target organisms. · Our formulations are stable, non corrosive, nonflammable and water soluble. · Our formulations can be applied as a liquid, wet wipe, spray, mist/fog or foam/froth and can be applied to air, surface and water. Our Customers To date, we have not had any significant sales of any of our current products. We plan to market and sell our products for high level cleaning, sanitizing and odor elimination to consumers, acute and long term health care facilities, veterinary clinics and hospitals, livestock production and processing facilities, food processing and packaging, nutraceutical and pharmaceutical processing, biotechnical clean rooms, commercial mold remediation, hospitality and lodging, first responders, waste-water treatment, power generation and military chemical firms in the United States and overseas. We are targeting to sell our products into the healthcare and life sciences markets, and also into industrial markets. Within healthcare and life sciences, most of our customer’s perform trial testing of our products prior to purchasing which can significantly lengthen the selling cycle. To date our marketing efforts have led to over 100 trials of our products of which 70 are active at the current time. Our products have been ordered within the segments of university laboratory medical research, pharmaceutical manufacturing and veterinarian care,. These trials have led to the addition of 20 new customers of our products. The 70 active trials currently in process are pending results for placement of orders. For calendar 2014 we are also targeting industrial market segments of mold remediation and industrial odor control. Within the industrial marketplace our products are trial tested as well prior to purchasing thereby lengthening the selling cycle in most cases. We signed two independent selling groups to represent our products. Collectively through the independent selling groups we have approximately 35 representatives throughout the United States marketing our products. In addition, we established a relationship with an Ohio based distributor of medical products. Marketing We have assembled a small but experienced business team composed of individuals we believe to be highly capable to market, license, sell and distribute our products in the United States. Primarily we intend to sell our products directly to the end user and through distribution channels. However we will consider private label and licensing arrangements as a means of leveraging the technology base as well. As our products attract and gain wider acceptance in the US marketplace, we intend to develop an international sales presence in the future. Potential customers include hotels, restaurants and hospitals and those engaged in the military, power generation, mold remediation, surgical equipment sterilization and waste­­-water treatment industries. 9 Competition The markets for our Ogiene™ and Ygiene™products are highly competitive.We have a number of competitors that vary in size and scope and breadth of products offered.Such competitors include some of the largest corporations in the world, and we believe substantially all of our competitors have greater financial resources than we do, including in the areas of sales, marketing, and branding and product development.We expect to face additional competition from other competitors in the future. Current competitors include Clorox and other products including Formula 409 from The Clorox Company, Lysol and other cleaning products from Reckitt Benckiser, and laundry products including Tide and Downy from Procter & Gamble.Companies offering competitive industrial cleaning and sanitizing products include such companies as Ecolab, Inc., Steris Corporation and SC Johnson.Although these large competitors have significant market share in the disinfectant and cleaning product markets, product comparison tests that were either supported or conducted by BioNeutral indicate the superiority of BioNeutral products as effective antimicrobials, disinfectants, surface cleaners, laundry cleaners, stain removers, and odor neutralizers. Since Ogiene™ and Ygiene™ are new formulations enhanced from our initial base formulas, our success will depend, in part, upon our ability to achieve market share at the expense of existing, established and future products developed by our competitors in our relevant target markets.Even if our Ogiene™ and Ygiene™ formulations have technological competitive advantages over competing products, we or potential distributors, will need to invest significant resources in order to attempt to displace traditional technologies sold by what are in many cases well-known international industry leaders.Alternatively, we may pursue strategies in selective markets of encouraging existing competitors to incorporate our products into their existing brands, thereby reducing the proportion of end-use revenues that would accrue to us.To the extent that we were to grant any existing competitor exclusivity to any field and/or territory, we would risk having our technology marketed in a manner that may be less than optimal for us.We recognize that innovative marketing methods may be required in order to establish our products, and that such methods may not be successful. Intellectual Properties Our intellectual property includes patent applications for our formulations and our manufacturing processes, and applications to register the trademarks BioNeutral™, AutoNeutral™, Ogiene™,Ygiene™,and the tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT™. Intellectual Property We believe our patent claims are unique within our chemical composition space.We believe prior lab and field tests completed by us have verified approximately 80 potential applications.As we continue to utilize our technology platform and complement our product offerings, we plan to protect our technology and products by filing appropriate patent applications covering such technology. We currently have three pending utility patent applications filed with the United States Patent & Trademark Office, or the USPTO, directed to compositions of matter of our formulations, our manufacturing process and a number of applications.In addition, we have pending patent applications in Japan, Europe, Mexico, China, and New Zealand. We cannot assure you, however, that we will be able to obtain or maintain any Intellectual Property for our formulations.See“Item 1A.Risk Factors - If we are unable to obtain, maintain or defend patent and other intellectual property ownership rights relating to our technology, we may not be able to develop and market products based on our technology, which would have a material adverse impact on our results of operations and the price of our common stock.” Trademarks In April 2005, the Company filed in the US Patent and Trademark Office (the “USPTO”) an application for the registration of the trademarks BioNeutral™, Ogiene®and Ygiene®, based on its intent to use each of these marks in commerce.In April 2006, the USPTO issued notices of allowance signifying that each of these trademarks was entitled to registration after timely submission of statements of use, including evidence that such trademarks have been properly used in commerce.From June through November of 2008, however, the Company’s applications for each of these trademarks were declared abandoned by the USPTO, since the Company inadvertently failed to timely file the appropriate statements of use with respect to each trademark within the six-month period from the date the USPTO issued the respective notices of allowance.In July 2009, the Company again submitted applications for each of these trademarks as well as the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®; however, the Company learned that PURE Bioscience, a company focused on the development and commercialization of bioscience products, had filed application for the registration of the trademarks BioNeutral™ and Ygiene® prior to the Company’s resubmission of its applications.Subsequently in 2011, the Company received trademark registration from the USPTO for Ygiene®, Ogiene®and the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®. The Company intends to pursue with the Trademark Trial and Appeal Board an opposition to PURE Bioscience's application with respect to BioNeutral™. The Company cannot assure you that it will be successful with such opposition on a timely basis, if at all.In May 2011, the Company received notice that PURE Bioscience filed a petition with the USPTO for cancellation of the Company’s Ygiene® registration.On November 14, 2013 the USPTO issued an order for dismissal of PURE Bioscience’s petition to for cancellation of the Company’s Ygiene® registration. 10 We have entered into confidentiality agreements with certain third parties in an attempt to protect our trade secrets, including the processes, concepts, ideas and documentation associated with our technologies.We have entered into such agreements with our directors, officers and employees.Accordingly, we may not have sufficient protections for our technology and our competitors could acquire and use information that we consider to be our trade secrets and we may not be able to compete effectively. Most of our competitors have substantially greater financial, marketing, technical and manufacturing resources than we have and we may not be profitable if our competitors are also able to take advantage of our trade secrets. Research and Development We conduct our primary research and development activities in-house, and use third-party laboratories to conduct independent testing. Research and development expenditures were approximately $213,423 and $237,000 for the fiscal year ended October 31, 2013 and 2012, respectively.No amounts incurred for Research and Development were borne directly by customers. Manufacturing We currently have limited manufacturing capabilities. We have engaged a contract manufacturer to (1) to produce finished products, which can be resold to our distributors/customers in the United States; and (2) to manufacturer the component which may be sold to a customer who may manufacture the finished products for mass distribution using the customer’s brand name.In the event we begin to distribute our products outside of the United States, we intend to arrange production with a strategically located contract manufacturer. The active and inactive ingredients in our concentrated and ready-to-use products are readily available from multiple chemical supply companies. Raw Materials The active and inactive ingredients in our concentrated and ready-to-use products are readily available from multiple chemical supply companies Governmental Regulation The marketing and sale in the United States and foreign countries of some of our current products and the products we may develop in the future are and may be subject to U.S. and foreign governmental regulations, respectively, which regulations vary substantially from country to country. The time required in obtaining registration, clearance or approval by the United States or any foreign country may cannot be determined with certainty, and each jurisdiction may have varying requirements may be different. There can be no assurance that we will be successful in obtaining or maintaining necessary registrations, clearances or approvals to market any of our current or future products in the United States or certain foreign countries. 11 Some of our current or future products are or may be subject to the Federal Insecticide, Fungicide and Rodenticide Act, or FIFRA.The objective of FIFRA is to provide federal control of pesticide distribution, sale, and use. All pesticides used in the United States must be registered with or licensed by the EPA.Registration assures that pesticides will be properly labeled and that, if used in accordance with specifications, they will not cause unreasonable harm to the environment.Use of each registered pesticide must be consistent with use directions contained on the label or labeling.Each application for registration of a pesticide product with the EPA must include the results of laboratory testing conducted in accordance with the EPA's Good Laboratory Practice Standards (GLP), which standards are designed to ensure the quality and integrity of test data submitted to the EPA in support of a pesticide product registration. These laboratory tests generally are conducted to demonstrate the efficacy, toxicity and certain physical characteristics of the pesticide product.When the GLP testing for a pesticide product is complete, an application demonstrating that the product candidate does not have unreasonable adverse impacts on health or the environment and that is effective for its intended use must be submitted to the EPA for its consideration.The registration application must include the proposed product label and claims to be made for the product and explain permissible uses and required conditions for use; it must include data to support registration relating to product and residue chemistry, toxicology, environmental fate, eco-toxicology, exposure data, and for public health pesticides such as antimicrobials, efficacy data consistent with EPA’s data requirement standards.The EPA reviews, evaluates, and analyzes the required data over a period of months, ranging from 6-8 months upwards to 20 or more, depending on the complexity of the product and its usage, whether its active ingredient has been registered previously and other factors.A cost-benefit analysis of the scientific data based on environmental, societal and economic variables is used by the EPA to determine the acceptable uses and conditions for use of the pesticide.The standard of analysis requires that the pesticide and its acceptable uses not cause harm to human health with reasonable certainty or pose unreasonable risks to the environment.During its review, the agency may request that studies need to be repeated, or additional studies may need to be conducted and new data submitted.The EPA staff evaluates risk assessment results and makes a decision based on risks versus benefits in light of the proposed use of the product.The EPA also may require changes in proposed labeling, uses, and application methods to mitigate risks to human health or the environment.For a new product with a new active ingredient that has low risk, the estimated time for the EPA to complete review of a registration submission is approximately 15 months.See “Item 1A.Risk Factors - We may not obtain the necessary U.S. or worldwide regulatory registrations, clearances or approvals to commercialize our products, and if we cannot commercialize our products, we will not become profitable.” Our current or future products also are or may be subject to the Toxic Substance Control Act of 1976, or TSCA.TSCA provides the EPA with authority to require reporting, record-keeping and testing requirements, and restrictions relating to chemical substances and/or mixtures.Certain substances are generally excluded from TSCA, including, among others, food, drugs, cosmetics and pesticides. TSCA addresses the production, importation, use, and disposal of specific chemicals including polychlorinated biphenyls (PCBs), asbestos, radon and lead-based paint.If we determine that our products contain orconstitute any “new chemical substances,” we are required to file a premanufacture notice (PMN) with the EPA 90 days before the start of production, andmust include information about the chemical identity of the substance,byproducts, production volume, and descriptions of uses, human exposure and disposal practices, and any relevant test data.The EPA will at the end of the 90 day period issue a regulatory decision dropping the substance from any further review or, if not, specifying the need for additional review or other action, including any regulatory constraints upon production. The marketing and sale of any of our current or future product in the United States for use on or in the human body also will require pre-clearance by the FDA.We understand that the FDA pre-clearance process typically takes from approximately 15 to 19 months, depending upon the type, complexity and novelty of the product candidate. We also are subject to regulation by the U.S. Federal Trade Commission, or FTC, with respect to our environmental marketing claims.Products advertised as eco-friendly and “green” cleaning products must conform to the FTC's Guides for the Use of Environmental Marketing Claims.In the event the FTC were to determine that any of our products are not in compliance with such guides, the FTC could bring enforcement actions on the basis that our marketing claims are false or misleading, which if successful, could subject us to fines or other penalties which could have a material adverse effect on our operations. Our Ygiene™ formulations are considered pesticides under FIFRA and require registration with the EPA and approval of each proposed disinfectant claim to be made.We have obtained EPA registration of our Ygiene™ formulation for disinfectant claims with respect to the Hospital and Industrial Application. Our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product were registered with the German Bundesanstalt für Arbeitsschutz und Arbeitsmedizin, a German government sanctioned institute for safety and health, on January 5, 2010 and November 30, 2009, respectively.As a result of such registrations, we are permitted to sell such Ygiene™-based products in Germany.We have not sold any of our products in Germany and currently do not have adequate resources to attempt to make any such sales or to have our products manufactured for sale. 12 Our Ogiene™ formulations, which do not rely upon antibiotic or pesticide activity, are not regulated under FIFRA.All of the active ingredients of our Ogiene™ formulations are already on the Chemical Substance Inventory maintained by the EPA under TSCA and therefore are not subject to additional requirements under TSCA. If we intend to market and sell any of our formulations as a skin sanitizer, to sterilize medical equipment or otherwise for use on or in the human body, we will need to obtain pre-clearance from the FDA.We have not submitted any of our formulations for clearance by the FDA and do not anticipate seeking FDA clearance for any of our formulations unless and until the requisite EPA registration for such formulation is obtained.If we were to seek FDA clearance for any of our formulations, we anticipate that the total cost to us for each pre-clearance would be approximately $400,000. Employees As of January 20, 2014, we had three full-time employees. We have part-time consultants devoting time to us. None of our employees are represented by union or collective bargaining agreements. We believe that our relationships with our employees are good. ITEM 1A.RISK FACTORS An investment in our common stock is speculative and involves a high degree of risk. You should carefully consider the risks described below, together with the other information contained in this Annual Report on Form 10-K.The risks described below could have a material adverse effect on our business, financial condition and results of operations. Risks Related to Our Business We have not generated significant product revenues to date and will need to raise additional funds in the near future.If we are unable to obtain the funds necessary to continue our operations, we will be required to delay, scale back or eliminate certain of our product development activities and may not continue as a going concern. We have not generated significant product revenues to date.We incurred net losses of approximately $3,191 million, after consideration of $269,303 attributable to the Non-Controlling interest's share of the net loss, for the year ended October 31, 2013.For the year ended October 31, 2012, we had net losses of approximately $2,386 million, after consideration of $219,981 attributable to the Non-Controlling interest's share of the net loss, for the year ended October 31, 2012.We have concluded that our net losses, negative cash flows and accumulated deficit as of October 31, 2013 raise substantial doubt about our ability to continue as a going concern. For the current 2014 fiscal year, we will have to raise substantial additional funds or take other measures within the current fiscal year in order to continue our operations.Our future capital requirements will depend on numerous factors, including: · the results of studies relating to the efficacy and impacts on health and the environment of our products; · the scope and results of our research and development efforts; · the time required to obtain regulatory registrations, clearances or approvals; · our ability to establish and maintain marketing alliances and collaborative agreements; and · the cost of our internal marketing activities. 13 Our ability to accurately project revenues and expenses can be significantly impacted by unforeseen events, developments and contingencies that cannot be anticipated.As such, there can be no assurance that our plans to raise additional financing will be successful or sufficient in order to sustain our operations over the next year. It is difficult for companies like ours to raise funds in the current economic environment and additional financing may not be available on acceptable terms, if at all.If adequate funds are not available, we will be required to delay, scale back or eliminate our product development activities or operations or obtain funds through arrangements with collaborative partners or others that may require us to relinquish rights to certain of our technologies or products that we would not otherwise relinquish. We are delinquent in our tax filings. We failed to file federal tax returns for the fiscal years ended December 31, 2007 and the ten months ended October 31, 2008 and for the fiscal year ended October 31, 2010, 2011, 2012 and 2013, and they are open for review by the various tax jurisdictions. The state jurisdiction the Company is required to file in is New Jersey, and we failed to file any New Jersey state tax returns.We cannot assure you that we will not incur fines and penalties for failure to file such tax returns, although we have not received any notices of fines or penalties to date. We are the subject of an ongoing investigation by the SECthat could have a material adverse impact on our business. As described under “Item 3.Legal Proceedings”, on October 1, 2009, the SEC issued a formal order of investigation to us regarding possible securities laws violations by us and other persons.The investigation concerns the process by which we became a publicly traded entity, trading in our shares, and disclosure and promotion of developments in our business.The SEC requested that we deliver certain documents to the SEC which we provided.We have incurred, and may continue to incur costs, some of which may be significant, in responding to such investigation.Any adverse findings by the SEC in connection with such investigation could have a material adverse impact on our business, including our ability to continue to operate as a publicly traded company. Some of our directors and executive officers may not have experience in public company matters, which could impair our ability to comply with legal and regulatory requirements. Some of our directors and executive officers have almost no public company management experience.This could impair our ability to comply with legal and regulatory requirements such as the Sarbanes-Oxley Act of 2002 and applicable federal securities laws including filing required reports and other information required on a timely basis.There can be no assurance that our management will be able to implement and affect programs and policies in an effective and timely manner that adequately respond to increased legal, regulatory compliance and reporting requirements imposed by such laws and regulations.Our failure to comply with such laws and regulations could lead to the imposition of fines and penalties, affect our ability to operate as a publicly traded company and further result in the deterioration of our business. A non-controlling interest in our subsidiary BioNeutral Laboratories exists. We currently hold approximately 92% of the outstanding interests in our subsidiary, BioNeutral Laboratories.We did not receive consents to the Share Exchange from all common and preferred shareholders of BioNeutral Laboratories, and we have accounted for those shareholders who did not sign consents as holders of the remaining 8.44% outstanding interests in BioNeutral Laboratories as not have received shares in BioNeutral.As described in “Item I Business Company Overview” the Share Exchange Consents did not specify the number of shares of BioNeutral Laboratories common stock to be exchanged by the Consenting Shareholder and did not affirmatively make the representation and warranties to be made by our stockholders as set forth in the Share Exchange Agreement.In light of such omissions, there can be no assurances that a shareholder will not challenge the validity of its consent and request a rescission offer in respect of shares of common stock issued to such person.There can also be no assurances that in light of the content of such Share Exchange Consent, we had a basis for a valid private placement of our common stock issued in the Share Exchange and that we will not be requested to conduct a rescission offer. 14 In addition, we believe that the shareholders who consented to the Share Exchange and were issued shares of our common stock failed to deliver to us the stock certificates representing their shares of common stock and Series A Preferred Stock of BioNeutral Laboratories and may claim they also have an ownership interest in BioNeutral Laboratories.Although we would challenge any such claims, we cannot assure you that we would prevail, in which case our percentage ownership interest in BioNeutral Laboratories would decrease.In addition, any litigation with respect to such claims could result in substantial costs, diversion of management's attention and diversion of our resources.The size and uncertainty with respect to the Non-Controlling interest in BioNeutral Laboratories may make it difficult for us to raise capital, and even if we were to raise capital, would result in dilution to our stockholders at the public company level that is not experienced by stockholders that are part of the Non-Controlling interest, each of which would have a material adverse effect on our financial position. We have a limited operating history on which to evaluate our potential for future success and to determine whether we will be able to execute our business plan.This makes it difficult to evaluate future prospects and the risk of success or failure of our business. Although we are commencing the marketing and sale of our bioneutralizer, odor controllers and antimicrobial applications, we have generated no significant revenues to date.Consequently, our historical results of operations may not give you an accurate indication of our future results of operations or prospects.You must consider our business and prospects in light of the risks and difficulties we will encounter as an early-stage company in a new and rapidly evolving market.These risks include: · our ability to obtain further regulatory registration, clearance or approval of our products; · our ability to effectively and efficiently market and distribute our products through our sales force and third-party distributors; · the ability of manufacturers utilized by us to effectively and efficiently manufacture our products; · our ability to obtain market acceptance of our current products and future products that may be developed by us; · our ability to sell our products at competitive prices which exceed our per unit costs; · our ability to adequately protect our intellectual property; · our ability to attract and retain key business development, technical and management personnel; and · our ability to effectively manage our anticipated growth. We may not be able to address these risks and difficulties, which could materially and adversely affect our revenues, operating results and our ability to continue to operate our business.There can be no assurance that we will be able to achieve or sustain profitability, or generate sufficient cash flow to meet our capital and operating expense obligations.As a result, you could lose your entire investment in our stock. We currently are not profitable and may never become profitable, which could negatively impact the value of our common stock. We have a history of losses and expect to incur substantial losses and negative operating cash flow for the foreseeable future, and we may never achieve or maintain profitability.Even if we succeed in developing and commercializing one or more of our products, we expect to incur substantial losses for the foreseeable future and may never become profitable.We also expect to continue to incur significant operating and capital expenditures and anticipate that our expenses will increase substantially in the foreseeable future as we: · continue to undertake development and laboratory testing for our product candidates; · seek regulatory registrations, clearances or approvals for our products; · implement additional internal systems and infrastructure; · lease additional or alternative office facilities; and · hire additional personnel. 15 We also expect to experience negative operating cash flow for the foreseeable future as we fund our operating losses and capital expenditures.As a result, we will need to generate significant revenues in order to achieve and maintain profitability. We may not be able to generate these revenues or achieve profitability in the future.Our failure to achieve or maintain profitability could negatively impact the value of our common stock. We may not obtain the necessary U.S. or worldwide regulatory registrations, clearances or approvals to commercialize our products, and if we cannot commercialize our products, we will not become profitable. We will need to register as pesticides with the EPA certain of our products we intend to commercialize in the U.S. and to obtain similar registrations from the EPA equivalent regulatory authorities in foreign jurisdictions to commercialize our product candidates in those jurisdictions.We also may need to obtain FDA clearance to commercialize any of our products we intend to market for human application. Some of our current or future products are or may be subject to FIFRA. In order to market or sell any of our formulations that constitute pesticides, including our Ygiene ™ formulation, such formulations must be registered or licensed by the EPA. Each application for registration of a pesticide product by the EPA must include the results of laboratory testing conducted, which tests must be conducted in accordance with GLP to ensure the quality and integrity of test data submitted to the EPA in support of a pesticide product registration. If and when the GLP testing for a pesticide product is complete, we will need to submit to the EPA an application demonstrating that the product candidate is effective for its intended use and when used in accordance with recognized practice, will not cause “unreasonable adverse effects” to humans or the environment. Satisfaction of the EPA’s regulatory requirements typically requires from nine to over twenty months to complete, depending upon the type, complexity and novelty of the product and requires substantial resources for research, development and testing. We cannot predict whether our research and testing will result in products that the EPA finds effective for indicated uses and consistent with applicable regulatory standards regarding effects on humans or the environment. Testing, preparation of necessary applications and the processing of those applications by the EPA is expensive and time consuming. We do not know if the EPA will act favorably or quickly in making such reviews, and significant difficulties or costs may be encountered by us in our efforts to obtain EPA registration. The EPA also may place conditions on registrations that could restrict commercial applications of such products. Product registrations may be withdrawn if compliance with regulatory standards is not maintained or if problems occur following initial marketing. The EPA has substantial discretion in the registration process and may require us to conduct additional testing or to perform post-marketing studies.The registration process may also be delayed by changes in government regulation, future legislation or administrative action or changes in EPA policy that occur prior to or during our regulatory review.Delays in obtaining regulatory registrations, clearances or approvals may: · delay commercialization of, and our ability to derive product revenues from, our product candidates; · impose costly procedures on us; and · diminish any competitive advantages that we may otherwise have. Even if we comply with all EPA requests, the EPA ultimately may reject any or all of our future applications. We cannot be sure that we will ever obtain registration of any of our antimicrobial products.Failure to obtain EPA registration of any of our antimicrobial products will severely undermine our business by reducing our number of salable products and, therefore, corresponding product revenues. In foreign jurisdictions, we must obtain similar regulatory approvals from the appropriate authorities before we can commercialize our products.Foreign regulatory registration, clearance or approval processes generally include all of the risks associated with the EPA registration procedures described above.We have not yet made any determination as to which foreign jurisdictions we may seek regulatory approval in and have not undertaken any steps to obtain approvals or register our products for sale in any foreign jurisdiction other than Germany. 16 Independent GLP tests are very expensive, time consuming and difficult to design and implement. Independent GLP tests are very expensive and difficult to design and implement, in part because they are subject to rigorous regulatory requirements. The laboratory testing process is also time consuming. The GLP laboratory tests with respect to the impacts on health and the environment of our Ygiene™ formulation was completed in January 2010, with positive result for submission to the EPA. The GLP laboratory tests with respect to the efficacy and physical characteristics of the Ygiene™ formulation was completed during July 2010.On August 19, 2010, the Company submitted its application to the U.S. Environmental Protection Agency of the Company’s Ygiene antimicrobial for approval for use as a bactericide, fungicide, sporicide on hard, non-porous surfaces in hospitals, health care facilities and other commercial uses. The Company received approval and registration for Ygiene 206 on February 28, 2011. If other products we may develop in the future are completed as planned, we cannot be certain that their results will support our product claims.The GLP testing may fail to demonstrate that our product candidates are effective for indicated use or meet the EPA's standards with respect to the impacts on health and the environment.This failure would cause us to abandon a product formulation and may delay development of other products. Any delay in, or termination of, GLP testing will delay the filing of our applications with the EPA and, ultimately, our ability to commercialize our products and generate product revenues. If our efforts to achieve and maintain market acceptance of our products are not successful, we will not attain profitability. We have invested a significant portion of our time and financial resources in the development and commercialization of our Ygiene™ and Ogiene™ formulations.We expect that sales of our Ygiene™ and Ogiene™ formulations will constitute a substantial portion, or all, of any revenues in future periods.Failure to obtain market acceptance for Ygiene™ and Ogiene™ formulations, whether as a result of competition, lack of customer demand, lack of product effectiveness and safety, or any other factor, would have a materially adverse effect on our business, financial condition and results of operations. Even if our products achieve market acceptance, we may not be able to maintain product sales or other forms of revenue over time if new products or technologies are introduced that are more favorably received or are more cost-effective than our products or otherwise render our products less attractive or obsolete. We are subject to regulation by the FTC with respect to our environmental marketing claims and any other advertising claims, and if we fail to comply with such regulation, we could become subject to fines or other penalties which could have a material adverse effect on our operations. We expect to advertise some of our products as “eco-friendly” and “green” cleaning products and must conform with the FTC's Guides for the use of Environmental Marketing Claims.In the event the FTC were to determine that our products are not in compliance with such guides, the FTC could bring enforcement actions against us on the basis that our marketing claims are false or misleading, which if successful, could subject us to fines or other penalties which could have a material adverse effect on our operations. The specialty chemical products market is highly competitive and we may not be able to compete effectively. Our Ogiene™ and Ygiene™products will compete in highly competitive markets dominated by extremely large, well-financed domestically and internationally recognized chemical and pharmaceutical companies.We believe substantially all of our competitors have greater financial resources than we do in the areas of sales, marketing, and branding and product development.Many of our competitors also already have well established brands and distribution, and we expect to face additional competition from these competitors in the future.Focused competition by larger chemical and pharmaceutical corporations could substantially limit or eliminate our potential market share and ability to profit from our products and technologies. The specialty chemical products market is susceptible to rapid change, and developments by competitors with greater resources may render our products or technologies uneconomical or obsolete.Our ability to compete will depend upon our ability to quickly develop marketable products, brand recognition and novel distribution methods, and to displace existing, established and future products in our relevant target markets.We may not be successful in doing so and may not become profitable. 17 If we are not able to manage rapid growth effectively, we may not become profitable. Our success will depend upon the expansion of our operations and the effective management of our growth, which will place a significant strain on our management and on our administrative, operational and financial resources.The growth in the size and geographic range of our business will place significant demands on management and our operating systems.Our ability to manage our growth effectively will depend on our ability to, among other things: · attract additional management personnel; · develop and improve our operating systems; · hire, train, and manage an employee base; and · maintain adequate service capacity. There can be no assurance that we will be able to effectively manage growth and build the infrastructure necessary to achieve our plans for growth.If we are unable to manage our growth effectively, our business may suffer. Our success depends on our ability to retain our key personnel and the loss of any of our key personnel may materially and adversely affect our operations and our ability to execute our growth strategy. Our present and future performance will depend on the continued service of our senior management personnel. Our key employees are Mark Lowenthal, President and CEO and Dr. Andy Kielbania, our Chief Scientific Officer. The loss of the services of these individuals could have a material and adverse effect on us, and our stock price may decline.In addition, our ability to execute our business plan is dependent on our ability to attract and retain additional highly skilled personnel. We currently do have long-term employment agreements with our officers.We do not maintain any key man life insurance on any of our key personnel. Because competition for highly qualified business development and scientific personnel is intense, we may not be able to attract and retain the employees we need to support our planned growth. To successfully meet our objectives, we must attract and retain highly qualified business development and scientific personnel with specialized skill sets focused on the industries in which we compete, or intend to compete.Competition for qualified business development and scientific personnel can be intense.Our ability to meet our business development objectives will depend in part on our ability to recruit, train and retain top quality people with advanced skills who understand our technology and business.In addition, it takes time for our new personnel to become productive and to learn our business.If we are unable to hire or retain qualified business development and scientific personnel, it will be difficult for us to sell our products or to license our technology, and we may experience a shortfall in revenue and not achieve our anticipated growth. We may become subject to product liability claims, as a result of which we could incur substantial liabilities and be required to limit commercialization of our products, which could adversely affect our business. If we are able to sell any of our products for use by consumers and institutions, we may become liable for any damage caused by our products, whether used in the manner intended or not.Any such claim of liability, whether meritorious or not, could be time-consuming, result in costly litigation, damage our reputation and/or require us to limit the commercialization of our products.Although we maintain general liability insurance, our insurance may not cover potential claims of the types described above and may not be adequate to indemnify for all liabilities that may be imposed.Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could harm our business and operating results, and you may lose some or all of any investment you have made, or may make, in our common stock. If we are unable to obtain, maintain or defend patent and other intellectual property ownership rights relating to our technology, we may not be able to develop and market products based on our technology, which would have a material adverse impact on our results of operations and the price of our common stock. We rely and expect in the future to rely on a combination of patent, trademark, trade secret and copyright law, and contractual restrictions to protect the proprietary aspects of our technology and business. These legal protections afford only limited protection for our intellectual property and trade secrets.Unauthorized parties may attempt to copy aspects of our proprietary technology or otherwise obtain and use information that we regard as proprietary.As a result, we cannot assure you that our means of protecting our proprietary rights will be adequate, and the infringement of such rights could have a material negative impact on our business and on our results of operations. 18 Litigation or other action may be necessary to enforce our intellectual property rights and protect our trade secrets.If third parties apply to register our trademarks in the U.S. or other countries, we may oppose those applications and may be required to participate in proceedings before the regulatory agencies who determine priority of rights to such trademarks.We currently are opposing applications for registration by a third party of our trademark BioNeutral ™; however, there can be no assurance that we will prevail with such opposition.Such administrative proceedings and any other litigation or adverse priority proceeding could result in substantial costs and diversion of resources, and could seriously harm our business and operating results.See “Item 3.“Legal Proceedings.” To the extent that we operate internationally, the laws of foreign countries may not protect our proprietary rights to the same extent as do the laws of the United States.Many countries have a “first-to-file” trademark registration system.As a result, we may be prevented from registering or using our trademarks in certain countries if third parties have previously filed applications to register or have registered the same or similar trademarks.Our means of protecting our proprietary rights may not be adequate, and our competitors, or potential competitors, could independently develop similar technology. It is possible that our products infringe upon the Intellectual Property or violate the proprietary rights of others, which could have a material adverse effect on our business. In the event that products we sell are deemed to infringe upon the Intellectual Property or other proprietary rights of third parties, we could be required to modify our products or obtain a license for the manufacture and/or sale of such products and services. In such event, we cannot assure you that we would be able to do so in a timely manner, upon acceptable terms and conditions, or at all, and the failure to do any of the foregoing could have a material adverse effect upon our business.Moreover, we cannot assure you that we will have the financial or other resources necessary to enforce or defend a patent infringement or proprietary rights violation action. In addition, if our products or proposed products are deemed to infringe or likely to infringe upon the Intellectual Property or proprietary rights of others, we could be subject to injunctive relief and, under certain circumstances, become liable for damages, which could also have an adverse effect on our business. Because we have limited experience selling, marketing or distributing products and limited internal capabilities to do so, we may not be successful in marketing our products, which would adversely affect our results of operations. We have not produced significant sales.We are developing our marketing and distribution capabilities.While we anticipate having the resources in the foreseeable future to allocate to the sales and marketing of our proposed products, there is no assurance that we will be able to do so.Significant capital expenditures, management resources and time will be required to establish and develop an in-house marketing and sales force with technical expertise.There can also be no assurance that we will be able to develop in-house sales capabilities or that we will be able to market and sell our product in the United States or overseas, which would adversely affect the results of our operations. We have no distribution capabilities and expect to rely primarily on product distribution arrangements with third parties.We may license our technology to certain third parties for commercialization of certain applications.We expect to enter into additional distribution agreements and licensing agreements in the future, and we may not be able to enter into these additional agreements on terms that are favorable to us, if at all.In addition, we may have limited or no control over the distribution activities of these third parties.These third parties could sell competing products and may devote insufficient sales efforts to our products.As a result, our future revenues from sales of our products, if any, will depend on the success of the efforts of these third parties. We expect to rely exclusively on a limited number of third parties to manufacture our products, and may be unable to distribute our products if any of our manufacturers are unable to manufacture our products in a timely manner or at all, which could adversely affect our results of operations. We have no experience in manufacturing products and do not intend to establish our own manufacturing facilities. We lack the resources and expertise to manufacture our own products. If we receive the requisite approvals to market and sell any of our products, we intend to contract with one or more manufacturers to manufacture our products. Our anticipated reliance on a limited number of third-party manufacturers exposes us to the following risks: · We may be unable to identify manufacturers on acceptable terms or at all because the number of potential manufacturers is limited and depending on the product formulation being manufactured may require registration, clearance or approval by the EPA or FDA. This registration, clearance or approval would require testing and compliance inspections. In addition, a new manufacturer would have to be educated in, or develop substantially equivalent processes for, production of our products after receipt of EPA or FDA registration, clearance or approval, if any. 19 · Our third-party manufacturers might be unable to manufacture our products in the volume and of the quality required to meet our clinical and commercial needs, if any. · Our future contract manufacturers may not perform as agreed or may not remain in the contract manufacturing business for the time required to distribute our products. · Pesticide manufacturers are subject to ongoing periodic unannounced inspection by the EPA and in some cases, the FDA, and corresponding state agencies to ensure strict compliance with good manufacturing practice and other government regulations and corresponding foreign standards. We do not have control over third-party manufacturers’ compliance with these regulations and standards. · If any third-party manufacturer makes improvements in the manufacturing process for our products, we may not own, or may have to share, the intellectual property rights to the innovation. We expect to rely, in part, on third parties to develop Ogiene™ and Ygiene™-based products and they may not do so successfully or diligently. We will rely, in part, on third parties to whom we license rights to our technology to develop products containing Ogiene™ and Ygiene™ for many of the applications for which we believe Ogiene™ and Ygiene™ -based products have, or may have, market opportunities.Generally, under our contractual relationships with these third parties, we rely on the third party to fund and direct product development activities and appropriate regulatory filings.Any of these third parties may not be able to successfully develop such Ogiene™ and Ygiene™ -based products, due to, among other factors, a lack of capital, a lack of appropriate diligence, a change in the evaluation by the third party of the market potential for Ogiene™ or Ygiene™-based products, technical failures and poorer than expected test results resulting from trial use of any products that may be developed. If we are unable to timely fill orders for our products, our operations could be materially adversely impacted. In order for us to successfully market our products, we must be able to timely fill orders for our product line. Our ability to timely meet our supply requirements will depend on numerous factors including our ability to successfully maintain an effective distribution network and to maintain adequate inventories and the ability of any manufacturer we engage to adequately produce our products in volumes sufficient to meet demand.Our failure to adequately supply our products to retailers or of our manufacturer to adequately produce products to meet demand could materially adversely impact our operations. Our failure to procure adequate supplies of raw materials could delay the commercial introduction or shipment and hinder market acceptance of our products, which could materially adversely affect our business. If for any reason we are unable to obtain any of the raw materials in our products on a timely basis or at all or if the prices of such materials increase the commercial introduction and shipment of our products could be delayed or halted and the market acceptance of our products could be hindered, any or all of which could adversely affect our business. Risks Related to Our Corporate Governance and Common Stock Our stock price is, and we expect it to remain, volatile, which could limit investors’ ability to sell stock at a profit. The market price of our common stock is highly volatile and could be subject to wide fluctuations in response to a number of factors some of which are beyond our control, including: ● dilution caused by our issuance of additional shares of common stock and other forms of equity securities in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; 20 ● announcements of new acquisitions or other business initiatives by our competitors; ● our ability to take advantage of new acquisitions or other business initiatives; ● fluctuations in revenue from our products; ● changes in the market for our products and/or in the capital markets generally; ● changes in the demand for our products, including changes resulting from the introduction or expansion of newproducts; ● quarterly variations in our revenues and operating expenses; ● changes in the valuation of similarly situated companies, both in our industry and in other industries; ● changes in analysts’ estimates affecting our company (if any), our competitors and/or our industry; ● changes in the accounting methods used in or otherwise affecting our industry; ● additions and departures of key personnel; ● announcements of technological innovations or new products available to the our industry; ● announcements by relevant governments pertaining to incentives for products utilizing our technology; ● fluctuations in interest rates and the availability of capital in the capital markets; and ● significant sales of our common stock, including sales by investors following registration of the shares of our common stock issued in connection with the Share Exchange Agreement and/or future investors in future offerings we expect to make to raise additional capital. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock.In addition, the stock market in general, and the market for specialty chemical companies in particular, has experienced extreme price and volume fluctuations that may have been unrelated or disproportionate to the operating performance of individual companies.These broad market and industry factors may seriously harm the market price of our common stock, regardless of our operating performance. On the OTCBB, there will be a limited trading market for our common stock and you may not be able to resell your shares at or above the price at which you purchased your shares, or at all. Our common stock is quoted on the OTCBB.Trading volume of OTCBB stocks have been historically lower and more volatile than stocks traded on an exchange.Quoting of our stock on the OTCBB could have an adverse effect on the market price of, and the efficiency of the trading market for, our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and less coverage of us by securities analysts, if any.Trading on the OTCBB may also reduce the fair market value of our common stock and have an adverse effect on our ability to raise capital in the public of private equity markets or to acquire other companies or technologies by using common stock as consideration. Future sales of our common stock, or the perception that such sales could occur, could have an adverse effect on the market price of our common stock. As of February 4, 2014 there were 798,178,290 shares of our common stock and 175 holders of our common stock.Future sales of our common stock, pursuant to a registration statement or Rule 144 under the Securities Act, or the perception that such sales could occur, could have an adverse effect on the market price of our common stock.The shares of our common stock issued in connection with the consummation of the Share Exchange which is a large number of shares relative to the trading volume of our common stock, may be eligible for resale under Rule 144 following the date on which we file this Annual Report so long as the applicable conditions contained in Rule 144(i) are satisfied.The market price of our common stock could fall if the holders of these shares sell them or are perceived by the market as intending to sell them. Since our common stock is classified as a “penny stock,” our common stock will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. We are subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks.These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Rule 3a51-1 of the Exchange Act establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us.It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future.This classification severely and adversely affects any market liquidity for our common stock. 21 For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: · the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also must be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commission’s payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market and have the effect of reducing the level of trading activity in any secondary market.These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when our common stock becomes publicly traded.In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock.Our common stock are subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their common stock. The market for penny stock has experienced numerous frauds and abuses which could adversely impact subscribers of our stock. We believe that the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: · control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. We believe that many of these abuses have occurred with respect to the promotion of low price stock companies that lacked experienced management, adequate financial resources, an adequate business plan and/or marketable and successful business or product. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.Therefore, investors will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in the common stock. 22 Cautionary Note Regarding Forward-Looking Statements. This Annual Report on Form 10-K may contain forward-looking statements. Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements. You can identify these forward-looking statements through our use of words such as “may,” “will,” “can,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future. These forward-looking statements may not be realized due to a variety of factors, including, without limitation: · our inability to raise capital; · our failure to obtain the necessary regulatory approvals for our products; · the results of the current SEC investigation of our company; · the inability to obtain or retain customer acceptance of our products; · the failure of the market for our products to develop; · our inability to protect our intellectual property; · our inability to manage any growth; · the effects of competition from a wide variety of local, regional, national and other providers of products similar to our products; · changes in laws and regulations, including tax and securities laws and regulations and laws and regulations promulgated by the EPA, FDA and FTC. · changes in accounting policies, rules and practices; · changes in technology or products, which may be more difficult or costly, or less effective than anticipated; and · the other factors listed under this Item 1A - “Risk Factors.” All forward-looking statements are expressly qualified in their entirety by this cautionary notice. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We have no obligation, and expressly disclaim any obligation, to update, revise or correct any of the forward-looking statements, whether as a result of new information, future events or otherwise. We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis. However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2. PROPERTIES The Company renewed its annual lease agreement for its office and laboratory space in Newark, New Jersey.The lease term was for the twelve months September 1, 2013 to August 31, 2014.The monthly rent is $3,019 per month.On December 1, 2013, the Company terminated the lease of the office space with no penalty or future rent due to the landlord.The new lease agreement is for the laboratory space at a monthly rental of $1,851 through August 31, 2014. On November 1, 2011, the Company rented executive office space in Morristown, New Jersey for a period of one year. The monthly rent was $4,998 per month. Effective September 1, 2012 the Company reduced the size of the rental space and rent to $2,651 per month. The Company arranged for a three month extension of the rental agreement which expired on January 31, 2013, and has since vacated the space. 23 We believe that our existing facility is suitable as laboratory space, and is adequate to meet our current needs. We also believe that our insurance coverage adequately covers our current interest in our leased space. We do not own any real property for use in our operations or otherwise. ITEM 3. LEGAL PROCEEDINGS On November 26,2012, the Company filed a complaint against Raj Pamani, a shareholder and former director of the Company in the Superior Court of New Jersey Essex County: Chancery Division (“the Complaint”). Included also as defendants were several entities to which in 2009 the Company awarded approximately 13 million shares of its common stock in consideration for consulting contracts which the Company has concluded were fraudulently induced and were later deemed to be worthless (the “Defendant Entities”). By causing the Company to enter into the contracts to its detriment in favor of Mr. Pamani’s and the Defendant Entities self-enrichment, the Company seeks to recover damages incurred from the actions of Mr. Pamani and the Defendant Entities as a result of self-dealing, breach of fiduciary duty, breach of loyalty and fraud. As this matter unfolds, the Company may pursue and recover damages incurred from other parties that come to its attention for their participation. On October 1, 2009, the SEC issued a formal order of investigation to the Company regarding possible securities laws violations by us and other persons.The investigation concerns the process by which the Company became a publicly traded entity, trading in the Company’s shares, and disclosure and promotion of developments in the Company’s business.The SEC has requested that the Company deliver certain documents to the SEC.The Company has, and will continue to fully cooperate with the SEC with respect to its investigation. The Company has incurred, and may continue to incur costs, which may be significant, in responding to such investigation.Any adverse findings by the SEC in connection with such investigation could have a material adverse impact on the Company's business, including the Company's ability to continue to operate as a publicly traded company. In April 2005, the Company filed in the US Patent and Trademark Office (the “USPTO”) an application for the registration of the trademarks BioNeutral™, Ogiene®and Ygiene®, based on its intent to use each of these marks in commerce.In April 2006, the USPTO issued notices of allowance signifying that each of these trademarks was entitled to registration after timely submission of statements of use, including evidence that such trademarks have been properly used in commerce.From June through November of 2008, however, the Company’s applications for each of these trademarks were declared abandoned by the USPTO, since the Company inadvertently failed to timely file the appropriate statements of use with respect to each trademark within the six-month period from the date the USPTO issued the respective notices of allowance.In July 2009, the Company again submitted applications for each of these trademarks as well as the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®; however, the Company learned that PURE Bioscience, a company focused on the development and commercialization of bioscience products, had filed application for the registration of the trademarks BioNeutral™ and Ygiene® prior to the Company’s resubmission of its applications.Subsequently in 2011, the Company received trademark registration from the USPTO for Ygiene®, Ogiene®and the Company’s tagline SCIENCE TO SAVE LIVES & PROTECT THE ENVIRONMENT®. The Company intends to pursue with the Trademark Trial and Appeal Board an opposition to PURE Bioscience's application with respect to BioNeutral™. The Company cannot assure you that it will be successful with such opposition on a timely basis, if at all.In May 2011, the Company received notice that PURE Bioscience filed a petition with the USPTO for cancellation of the Company’s Ygiene® registration.On November 14, 2013 the USPTO issued an order for dismissal of PURE Bioscience’s petition to for cancellation of the Company’s Ygiene® registration. Other than the foregoing, the Company is not a party to, and none of the Company’s property is the subject of, any pending legal proceedings other than routine litigation that is incidental to the Company’s business. ITEM 4. MINE SAFETY DISCLOSURES Not applicable 24 PART II. ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Public Market for Common Stock Our common stock has been quoted on the OTC Bulletin Board under the symbol “BONU.OB” since February 20, 2009. Prior to February 20, 2009, there was no public trading market for our shares of common stock.The following table sets forth the range of quarterly high and low sales prices of our common stock as reported for the periods indicated: High Low January 31, 2012 $ $ April 30, 2012 $ $ July 31, 2012 $ $ October 31, 2012 $ $ January 31, 2013 $ $ April 30, 2013 $ $ July 31, 2013 $ $ October 31, 2013 $ $ January 31, 2014 $ $ As of February 4, 2014 there were 175 holders of record of our common stock. Dividends We have not paid any cash dividends to shareholders.The declaration of any future cash dividends is at the sole discretion of our board of directors and depends upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Transfer Agent The Company's registrar and transfer agent is Corporate Stock Transfer. Unregistered Sales and Issuance of Equity Securities. The following is a description of issuances of shares of our equity securities that were not registered under the Securities Act during the year ended October 31, 2013 and which shares were not previously disclosed by us in a Quarterly Report on Form 10-Q or Current Report on Form 8-K. During the years ended October 31, 2013 and 2012, no holders of our preferred shares exchanged shares of Series A Preferred shares. Equity Issuance During the years ended October 31, 2013 and October 31, 2012, the Company issued 3,932,556 and 0 shares of the Company’s common stock for gross proceeds of $25,000 and $0, respectively, to various investors. All of such shares were issued pursuant to an exemption from registration under the Securities Act by virtue of Section 4(2) of the Securities Act. Each individual investor represented to us, among other things, that such investor is a sophisticated investor with access to all relevant information necessary to evaluate its investment and that the purchased shares were being acquired for investment purposes only. During the year ended October 31, 2012, the Company issued 100,000 shares of the Company’s Series C Preferred Stock for gross proceeds of $1,000,000 to Vinfluence. 25 In November 2011, the Company initiated a plan to restructure most aspects of management and operations. Pursuant to the plan the Company retained new management and board of director’s representatives with experience in acute care hospitals, long-term health care and consumer oriented hygiene based products. In addition, on November 2, 2011 the Company entered into definitive financing and strategic distribution agreements with Vinfluence Pty Ltd ("Vinfluence"), New South Wales, Australia. The agreements provided for the assumption of and indemnification for $2,374,932 of accounts payable and accrued compensation and the assumption of, and indemnification for $2,070,271 of convertible loans and $2,400,000 of equity capital. In exchange for cash and future royalties, the Company has also signed a 10-year licensing and distribution agreement with Vinfluence for exclusive manufacturing and distribution in Asia and non-exclusive manufacturing and distribution rights in Europe and sales to the US Military. In connection with the Vinfluence transaction the following agreements were entered into: 1. Preferred Stock Purchase Agreement – Vinfluence purchased 100,000 shares of Series C Convertible Preferred Stock from the Company for an aggregate purchase price of $1,000,000.Vinfluence has fulfilled this obligation. 2. Agreement to Assign and Settle Debt - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain debt owed by the Company.In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 3. Agreement to Assign and Settle Notes - Pursuant to this agreement, Vinfluence agreed to purchase and subsequently cancel certain promissory notes previously issued by the Company that are currently outstanding. In consideration for such purchase, the Company will issue Vinfluence one share of Series B Preferred Stock for every $10 of “Affiliate” debt settled, and one share of Series D Preferred Stock for every $10 of “Non-Affiliate” debt. 4. Preferred Stock Drawdown Agreement - Under the terms of this agreement, the Company is granted the right, but not the obligation, to sell to Vinfluence up to $1,400,000 worth of Series E Preferred Stock in monthly increments of up to $200,000.Vinfluence did not fulfill this agreement. 5. Agreement to License Invention - Under the terms of this agreement, the Company agreed to grant Vinfluence an exclusive license to commercialize certain intellectual property owned by the Company and its Delaware subsidiary, BioNeutral Laboratories Corporation USA (the "Subsidiary"), within the Territory (as defined therein), as well as a non-exclusive license over such intellectual property in the Optioned Territory (as defined therein). In connection with the Vinfluence agreements noted above, on November 7, 2011, the Company issued 213,491 shares of Series B Preferred Stock to Vinfluence in exchange for their purchase and assumption of $2,134,914 of accounts payable and certain convertible notes payable.In addition, on November 7, 2011, the Company issued 231,029 shares of Series D Preferred Stock to Vinfluence in exchange for their purchase and assumption of $2,310,289 of certain accounts payable, accrued compensation and convertible notes payable.At July 31, 2012, the Company has received confirmed settlements and releases from debt holders of debt associated with Series B Preferred Stock and Series D Preferred Stock of $1,384,876 and $1,533,654, respectively. On April 12, 2013, the Company entered into a Settlement Agreement, Global Release Cancellation of Preferred Stock Purchase Agreement, Preferred Stock Drawdown Agreement, The Agreement to Assign and Settle Notes and Agreement to License Invention by and between the Company and Vinfluence Pty Ltd (the "Global Agreement"). The Global Agreement settles the claims of each of the Company and Vinfluence which had been the subject of litigation. The Agreement also terminates the Preferred Stock Purchase Agreement, the Preferred Stock Drawdown Agreement, the Agreement to Assign and Settle Debt, the Agreement to Assign and Settle Notes Agreement and the Vinfluence License Agreement (collectively, the "Vinfluence Agreements"). As a result of the Global Agreement, the Company will cancel an aggregate of 178,042 shares of Series B and Series D Preferred Stock that had been issued to Vinfluence. The only Series B and Series D Preferred Stock that remains outstanding (an aggregate of 67,581 shares) represents debt or notes that were actually settled by Vinfluence. Each share of Preferred Stock cancelled was convertible into 125 shares of the Company's common stock thus the cancellation of the Vinfluence Agreements results in significantly less dilution than if the Preferred Stock had been converted. As part of the Global Agreement, the Company will issue Vinfluence an aggregate of 2,000,000 shares of Common Stock. Further, pursuant the Global Agreement, $136,848 of debt remains to be settled and released associated with the Series D Preferred Stock. 26 Shares Issued Pursuant to Consulting Agreements During the years ended October 31, 2013 and 2012, the Company issued an aggregate of 5,520,546 and 3,530,000 shares of common stock for professional services having a value of $276,643 and $283,000, respectively.The shares for services were valued and issued at the prevailing quotation prices for the Company's stock at the time of issuance. Other Equity Issuances During the years ended October 31, 2013 and 2012 and in connection with the Share Exchange (as defined below),no non-controlling interests exchanged shares of BioLabs common stock were exchanged for shares of the Company common stock. Convertible Debt Capital Funding On October 15, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on October 23, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 51% multiplied by the market price (as defined in the Note). The Note matures on July 17, 2014. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%. On May 2, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on May 13, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 51% multiplied by the market price (as defined in the Note). The Note matures on February 6, 2014. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%. On February 25, 2013, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher Enterprises, Inc., a Delaware Corporation (the “Holder”) for the sale and issuance of an 8% convertible promissory note in the principal amount of $42,500 (the “Note”). The Purchase Agreement became effective on March 18, 2013 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 58% multiplied by the market price (as defined in the Note). The Note matures on November 27, 2013. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%.The note was converted to 50,725,355 shares of the Company’s common stock at various points in time during 2013. 27 On October 31, 2012, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Asher for the sale and issuance of an 8% convertible promissory note in the principal amount of $53,000 (the “Note”). The Purchase Agreement became effective on November 2, 2012 when the transaction closed.The principal balance of the Note is convertible into common stock, $0.00001 par value, of the Company, at the election of the Holder, beginning 180 days after the issuance of the Note. The conversion price of the Note shall be equal to 58% multiplied by the market price (as defined in the Note). The Note matures on August 2, 2013. The Company has the right to prepay the principal and interest at a premium depending on the date that it is prepaid. Interest on the Note accrues at a rate of 8% per annum. The Note contains customary default provisions, including provisions for potential acceleration of the Note, a default premium, and default interest of 22%.The note was converted to 11,832,072 shares of the Company’s common stock at various points in time during 2013. The Companyissued an unsecured promissory note to Asher Enterprises, Inc. (“Asher”, the “Holder”) on September 20, 2012 which resulted in gross proceeds tothe Companyof $53,000.The note bears an 8% annual interest rate,is due and payable with unpaid interest in cash on June 24, 2013, and is reported in the Company’s balance sheet as Notes Payable – Short Term. The Holder may convert from time to time, and at any time during the period beginning on the date which is one hundred eighty (180) days following the Issue Dates and ending on the Maturity Dates the unpaid principal amount and interest into shares of the Company’s common stock equal to the Conversion Price which is the product obtained by multiplying 65% by the Market Price (as defined in the notes) and then dividing the then outstanding principal amount of the note by the Conversion Price as of the date of such conversion.The note was converted to 2,667,895 shares of the Company’s common stock at various points in time during 2013. The Companyissued a convertible promissory note to Asher on July 11, 2012 which issuance resulted in gross proceeds tothe Companyof $83,500.The note bears an 8% annual interest rate,is due and payable with unpaid interest in cash in April 13, 2013, and is reported in the Company’s balance sheet as Current Portion of Notes Payable. The Holder may convert from time to time, and at any time during the period beginning on the date which is one hundred eighty (180) days following the issue date and ending on the maturity date the unpaid principal amount and interest into shares of the Company’s common stock equal to the Conversion Price which is the product obtained by multiplying 65% by the Market Price (as defined in the notes) and then dividing the then outstanding principal amount of the note by the Conversion Price as of the date of such conversion.The note was converted to 2,954,720 shares of the Company’s common stock at various points in time during 2013. The Companyissued two unsecured promissory notes to Asher on August 18, 2011 and September 15, 2011 which issuances resulted in gross proceeds tothe Companyof $60,000 and $42,500, respectively, for total gross proceeds of $102,500.The notes bear an 8% annual interest rate,was due and payable with unpaid interest in cash on May 22, 2012 and June 19, 2012. (the “Maturity Dates”) and is reported in the Company’s balance sheet as Notes Payable – Short Term. The Holder may convert from time to time, and at any time during the period beginning on the date which is one hundred eighty (180) days following the Issue Dates and ending on the Maturity Dates the unpaid principal amount and interest into shares of the Company’s common stock equal to the Conversion Price which is the product obtained by multiplying 58% by the Market Price (as defined in the notes) and then dividing the then outstanding principal amount of the note by the Conversion Price as of the date of such conversion.The notes were converted to shares of the Company’s common stock at various points in time during 2012. On December 12, 2012, BioNeutral Group, Inc. (the “Company”) issued a promissory note (the “JMJ Note”) in the principal amount of $250,000 to JMJ Financial (“JMJ”), of which $135,000 has been received through the date of this report. The maturity date is one year from the date of each payment JMJ Note is interest free if repaid within 90 days and if not paid within 90 days it bears interest at 10%. The principal and any accrued interest are convertible into the Company’s common stock at the lower of $.09 per share of 70% of the lowest trade price in the 25 days prior to conversion. JMJ has piggyback registration rights with respect to the shares into which the JMJ Note is convertible.During the nine months ended July 31, 2013 the Company received three notices of conversion from JMJ, and pursuant to those notices issued 12,000,000 shares of common stock to settle loan proceeds in the collective amount of $25,375. On November 11, 2013, the Company issued a Promissory Note to Herb Kozlov, a shareholder of the Company (the “Kozlov Note”), for the satisfaction of a promissory note issued by the Company to Mr. Kozlov on December 6, 2010.Pursuant to the Kozlov Note, the Company promises to pay $75,000.00 plus any accrued and unpaid interest on June 1, 2014.Interest will accrue at the rate of fourteen (14%) per annum.Mr. Kozlov will have the right to receive payment of the Kozlov Note in shares of common stock of the Company at the lower of $.03 per share, or the closing price of such shares on the day proceeding the date when the notice of full or partial conversion is tendered. 28 On December 6, 2012, the Company entered issued a new promissory note (the “Francis Note”) to Michael D. Francis, the Company’s principal stockholder in the amount of $409,252. The Francis Note includes all amounts previously owed and due to Mr. Francis. The Francis Note also includes $185,000 of new funding provided by Mr. Francis. The Francis Note is due on May 6, 2014. The Francis Note bears interest at 18% per annum. Mr. Francis has the right to convert the principal and interest into the Company’s common stock at $.055 per share which is equal to 75% of the closing price of the Company’s common stock or the 10 preceding days prior to December 6, 2012. On July 1, 2013 (the “Inception Date”), the Company entered into a promissory note modification agreement (the “Francis Modification”) with Michael D. Francis.The Francis Modification includes all amounts previously owed and due to Mr. Francis pursuant to the promissory note dated December 6, 2012 issued by the Company to Mr. Francis (the “December Note”) plus accrued and unpaid interest of $17,367 through June 30, 2013 for a total due and outstanding under the December Note of $426,619 (the “December 2012 Note Balance”). Since the execution of the December Note, Mr. Francis has made several additional cash advances to the Company during the calendar year 2013 up through and including July 31, 2013 totaling $131,000 (the “2013 Advances”).The Company has agreed to accrue unpaid interest at the rate of eighteen percent (18%) per annum through June 30, 2013 on the 2013 Advances (the “Interest On 2013 Advances”). The sum of the 2013 Advances and Interest On 2013 Advances is $134,298 (the “2013 Advances Balance Due”). The sum of the December 2012 Note Balance and the 2013 Advances balance due is $560,918. In consideration for reduction of the interest rate to be accrued on the unpaid principal balance from eighteen (18%) to eight percent (8%) and the extension of the promissory note maturity date to July 1, 2015, the Company agreed to revise the conversion price from $.055 per share of the Company’s common stock to $.005 per share which is equal to the average closing trading price of the Company’s common stock for the 5 preceding days of the Inception Date, and to grant Mr. Francis a security interest in the Company’s assets. On July 16, 2013, the Company issued a convertible promissory note (the “Casserly Note”) to James Casserly in the amount of $25,000. The Casserly Note is due on July 15, 2014, and bears interest at 18% per annum. Mr. Casserly has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to 50% of the average closing price of the Company’s common stock for the 10 preceding days of the Maturity Date of July 15, 2014. On January 31, 2013, the Company issued a convertible promissory note to Ray Dunning in the amount of $23,600, due on February 28, 2013 bearing interest at 8% per annum. Mr. Dunning has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to $.08 the average closing price of the Company’s common stock for the 10 preceding days of January 31, 2013.As of October 31, 2013 the promissory note was in default which was waived by Mr. Dunning, and subsequently on January 14, 2014, Mr. Dunning assigned his promissory note to GEL Properties. On February 28, 2013, the Company issued a convertible promissory note to Ray Dunning in the amount of $23,600, due on March 31, 2013 bearing interest at 8% per annum. Mr. Dunning has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to $.0001, a price agreed to between the Company and Mr. Dunning.As of October 31, 2013 the promissory note was in default which was waived by Mr. Dunning, and subsequently on January 14, 2014, Mr. Dunning assigned his promissory note to GEL Properties. On March 29, 2013, the Company issued a convertible promissory note to Ray Dunning in the amount of $23,600, due on April 30, 2013 bearing interest at 8% per annum. Mr. Dunning has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to $.0001, a price agreed to between the Company and Mr. Dunning.As of October 31, 2013 the promissory note was in default which was waived by Mr. Dunning, and subsequently on December 18, 2013, Mr. Dunning assigned his promissory note to GEL Properties. On April 30, 2013, the Company issued a convertible promissory note to Ray Dunning in the amount of $23,600, due on May 31, 2013 bearing interest at 8% per annum. Mr. Dunning has the right to convert the principal and interest into the Company’s common stock at a conversion price equal to $.03, a price agreed to between the Company and Mr. Dunning.As of October 31, 2013 the promissory note was in default which was waived by Mr. Dunning, and subsequently on January 8, 2014, Mr. Dunning assigned his promissory note to GEL Properties. 29 Accrued and unpaid interest is added to the unpaid principal amount of the Director Notes, Shareholder Notes and Unrelated Party Notes every three months. Interest expense on the Shareholder Notes and Unrelated Party Notes for the year ended October 31, 2013 and 2012 was $188,567 and $66,079 respectively. During the years ended October 31, 2013 and 2012, $136,235 and $73,722 of accrued interest was added to the principal amount of the Francis Note, Kozlov Note and Capara Notes. We relied on the exemption from registration provided by Section 4(2) of the Securities Act for all such issuances of our common stock described above. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion contains forward-looking statements and involves risks and uncertainties, including, but not limited to, those described under “Item 1. Business-Risk Factors” of this Annual Report on Form 10-K.Actual Results may differ materially from those contained in any forward-looking statements.The following discussion should be read in conjunction with the financial statements and notes thereto included elsewhere in this Annual Report on Form 10-K. Company Overview We are life science specialty technology corporation that has developeda novel combinational chemistry-based technology which we believe can, in certain circumstances, neutralize harmful environmental contaminants, toxins and dangerous micro-organisms including bacteria, viruses and spores.We are focused on developing and commercializing two classes of product formulations: (1) anti­microbials, which are formulations designed to kill certain harmful microscopic living organisms, and (2) bioneutralizer, which are formulations designed to destroy certain agents that are noxious and harmful to health and/or the environment.We have not marketed any of our products and have not generated any meaningful product revenue to date. We currently are focused on the commercialization of two classes of product formulations, antimicrobials and bioneutralizer.We refer to our anti­microbial formulations as our Ygiene™ products and our bioneutralizer formulations as our Ogiene™ products.Our Ygiene ™ products are being developed to kill certain harmful microbes, including virulent gram and bacteria (which cause staph infections), viruses, yeast, mold, fungi, spores and/or certain bioterrorism agents, such as anthrax.Our Ogiene™ products are being developed to eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain greenhouse gases such as carbon dioxide and sulfur dioxide. The marketing and sale in the United States and foreign countries of some of our current products and the products we may develop in the future are and may be subject to U.S. and foreign governmental regulations, respectively, which vary substantially from country to country.The marketing and sale of our Ygiene ™products in the United States, is subject to EPA registration and in some cases, FDA clearance, and we cannot market and sell any of such products in the United States until such registration or clearance is obtained.We do not believe the marketing sale of our Ogiene ™products are subject to EPA registration or FDA clearance.We have not sold significant amounts of our Ygiene ™ or Ogiene ™ products to date.We currently are focusing our efforts and resources on obtaining the registrations, clearances and approvals necessary to marketing and selling our Ygiene ™ products in the United States; however, we cannot assure you that we will be have the financial resources to do so or that such registrations, clearances and approvals will be obtained on a timely basis, if at all. 30 Plan of Operation Our strategic plan for our fiscal year ended October 31, 2013 was focused on leveraging developments in the United States for our Ygiene™ professional disinfectant product and continuing our work within the regulatory process of the U.S. for EPA registration of additional variations of Ygiene™.Our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product were registered and approved with the US EPA on February 28, 2011.Subsequently, we have registered Ygiene™ in 32 US states for sale and distribution. Our Ygiene™ was registeredwith the German Bundesanstalt für Arbeitsschutz und Arbeitsmedizin, a German government sanctioned institute for safety and health, on January 5, 2010 and November 30, 2009, respectively.As a result of such registrations, we are permitted to sell such Ygiene™ based products in Germany, although we have not sold any of our products in Germany and currently do not have adequate resources to attempt to make any such sales or to have our products manufactured for sale.We believe these registrations present us with a strong and dynamic platform for accessing well developed global markets for commercial use of our Ygiene™ professional disinfectant product and multipurpose cleaner and disinfectant product. Currently, we are focusing our efforts on the development and commercialization of Ygiene ™ formulation for the markets of Healthcare and Life Sciences and Industrial Applications.We’ve developed our Ogiene™ products to potentially eliminate or reduce odors of many chemicals such as hydrogen sulfide, formaldehyde and ammonia, and to reduce certain green­house gases such as carbon dioxide and sulfur dioxide.Our Ogiene™ formulations are designed to interact with the functional organic or inorganic groups of harmful gases and reduce or eliminate them. We believe that our products can offer a superior solution that addresses needs not currently being met in the marketplace for combating bacteria, viral and spore based threats.We further believe that our products can provide a distinct advantage when distinguishing them from those that are currently in use in our targeted markets. In addition, our core product is flexible and adaptable for multiple applications.Industry or use specific modifications made by our professional scientist allow our products to be readily customized to the demands of multiple unique markets. We are emphasizing these strategic advantages as part of our brand development efforts to overcome competitive barriers to entry in markets that are driven by large, established organizations.The markets for our Ogiene™ and Ygiene™ products and each of their potential channels are highly competitive. We have a number of competitors that vary in size and scope and breadth of products offered.Such competitors include some of the largest corporations in the world, and we believe substantially all of our competitors have greater financial resources than we do, including in the areas of sales, marketing, and branding and product development.We expect to face additional competition from other competitors in the future. Because Ogiene™ and Ygiene™ are new formulations enhanced from our initial base formulas, our success will depend, in part, upon our ability to achieve market share at the expense of existing, established and future products in our relevant target markets. Even if our Ogiene™ and Ygiene™ formulations may have technological competitive advantages over competing products, we or potential distributors, will need to invest significant resources in order to attempt to displace traditional technologies sold by what are in many cases well-known international industry leaders.Alternatively, we may pursue strategies in selective markets of encouraging existing competitors to incorporate our products into their existing brands, thereby reducing the proportion of end-use revenues that would accrue to us.To the extent that we were to grant any existing competitor exclusivity to any field and/or territory, we would risk having our technology marketed in a manner that may be less than optimal for us.We recognize that innovative marketing methods may be required in order to establish our products, and that such methods may not be successful. Results of Operations Comparison of Results of Operations for Fiscal Year Ended October 31, 2013 (“fiscal 2013”) and the Fiscal Year Ended October 31, 2012 (“fiscal 2012”). Revenues: During fiscal 2013 the Company generated revenues of $21,293 as compared to revenues of $4,588 for fiscal 2012. Our efforts have been focused on sales and marketing of our non-regulated Ogiene™product line as well the sale of our Ygiene™ formulation in acute and long-term healthcare and industrial markets where pathogenic spores are present.In December 2012 we initialized our commercialization strategy. In calendar year 2013 we extended our commercialization strategy to sell our products into the healthcare and life sciences markets, and also into industrial markets.Within healthcare and life sciences, most of our customer’s perform trial testing of our products prior to purchasing which can significantly lengthen the selling cycle.To date our marketing efforts have led to 125 trials of our products.Our products have been ordered within the segments of university laboratory medical research, pharmaceutical manufacturing and veterinarian care.These trials have led to the addition of 35 new customers of our products. 31 For calendar 2013 we also targeted industrial market segments of mold remediation and industrial odor control.Within the industrial marketplace our products are trial tested as well prior to purchasing thereby lengthening the selling cycle in most cases.We signed two independent selling groups to represent our products.Collectively through the independent selling groups we have approximately 35 representatives throughout the United States marketing our products.In addition, we established a relationship with an Ohio based distributor of medical products. . Based on the progress as noted above, we are generally pleased with the market reception of our products.Though the sales cycle has proved to be slower than originally planned for, management is generally encouraged by the current selling momentum and anticipates increases of new customers. We intend to expand our efforts to sell our products by offering them for sale through distribution.Recently we announced our new relationship with Quip Laboratories, a leading sales distribution company of biosafety products in the laboratory and biomedical research segments. We have other such relationships under consideration, and plan to vigorously pursue others to add to selling capacity. Operating Expenses: Operating expenses were $3,072,783 for fiscal 2013 and $2,542,475 for fiscal 2012 for a 21% increase of $530,308.Our operating expenses consist of compensation of our executive and scientific staff, consulting expenses supporting development of, and regulatory approvals for, our products, legal and accounting services, and non-cash amortization of our intellectual property. Amortizationand depreciation expense was $708,936 for fiscal 2013 and fiscal 2012. Salaries expense for fiscal 2013 was $694,705, an increase of 46% over amounts for fiscal 2012, which were $476,817.Overall compensation was higher in fiscal 2013 primarily reflecting the retention of internal sales assistance in 2013 to initialize the Company’s sales strategy, the addition of our Chief Executive Officer and accounting and finance support personnel. Consulting fee expenses were $667,350 for fiscal 2013 as compared to $443,842 for fiscal 2012 for a 50% increase of $223,508.The increase primarily reflects the addition of sales consultants in 2013 to begin the commercialization strategy that we launched in January 2013. The increase was materially offset by a reduction of costs due to a $200,000 consulting fee expense from Piccadilly Consultants in 2012 which it did not incur in 2013.Piccadilly Consultants were not consultants of the Company in 2013. Total legal and accounting expenses for fiscal 2013 were $380,891, an increase of $97,079 over amounts for fiscal 2012 which were $283,812, reflecting an increase in legal fees associated with the lawsuits with Pamani and Vinfluence. Other Selling, General and Administrative Expenses for fiscal 2013 were $620,901, a decrease of $8,167 over amounts for fiscal 2012 which were $629,068.The decrease reflects the Company’s ability to hold down these costs during fiscal 2013 while increasing other costs of the Company associated with commercializing the Company’s products and the costs of pursing the lawsuits with Vinfluence and Pamani. Other Income and Expense for the fiscal 2013 was $124,606, an 89% increase of $58,578 over amounts for fiscal 2012 which were $66,028.The increase is primarily due to an increase in interest expense of $148,129 reflecting additional convertible note borrowing in fiscal 2013, the amortization of debt discount of $481,290, the amortization of conversion feature of $47,094 offset by a $238,750 credit of consulting expense and $379,185 decrease in fair value of derivative liability. The credit of $238,750 provided was a reimbursement of bonus compensation paid to Dr. Andy Kielbania for the year ended October 2011. In addition, for 2012 certain promissory notes which were settled by Vinfluence carried interest expense reductions which in turn led to reversals of previously recorded interest expense. Net Loss:We experienced a net loss from operations before consideration of our Non-Controlling interest of $3,190,789 for fiscal 2013. The discussion of operating expenses identifies the elements of the net loss.For fiscal 2012 our net loss was $2,606,350.We anticipate that we will experience a net loss in fiscal 2014 as we continue to pursue regulatory approvals for the sale and distribution of our products and development of access to global markets. 32 Analysis of Impairment Inconjunction with our 2013 audit, we performed our annual impairment testing during January 2014.In this analysis, we determined that the current carrying value of our Intellectual Property was $9,249,498. We computed the Intellectual Property value by using an undiscounted cash model. In our undiscounted cash flow analysis, we prepared a five year forecast of our expected earnings to derive an explicit stream of expected free cash flows through October 31, 2018. We developed our revenue and direct variable costs forecast based on a variety of factors including our current and anticipated sales pipeline of prospects currently known to the Company, and those which the Company believes will be generated through current and future relationships with distributors, knowledge of our business and industry, general economic conditions in the marketplace and expectations of market opportunity with respect to the specific types of advertising services we provide. Our operating expenses are generally fixed and predictable; however, we increased our budgeted operating expenses by an amount that we believe is approximately equal to theoretical lease costs we would incur had our parent company not provided us with facilities that are not a component of operating costs in our goodwill reporting unit. After having determined the amount of our explicit year cash flows, we assumed that the Company would experience a long-term growth rate in free cash flows of 2% per annum thereafter. We then multiplied our cash flows by a marginal federal and state tax rate of 40% to derive our after-tax yearly cash flows.The range of Intellectual Property values we derived using the above amounted to $40,838,471, which exceeds the carrying value of our Intellectual Property of $9,249,498. Liquidity and Capital Resources We had $702 of cash at October 31, 2013.Cash used by operations for fiscal 2013 was $711,473.The principal use of funds were for consulting services supporting the development of our business plan, legal, and accounting fees in connection with being a public company and daily operations of the business, including rent and travel and laboratory costs. In fiscal 2013, we raised $25,000 of cash from the issuance of our capital stock to fund operations. We received $686,500 from the issuance of convertible debentures. In fiscal 2012, we raised $1,000,000 of cash from the issuance of our capital stock to fund operations. We received $356,500 from the issuance of convertible debentures. We are not currently generating significant revenues and rely on raising new capital to fund our ongoing operations and development of our strategic business objectives. We have been able to use proceeds from the sale of our shares of common stock and the issuance of debt to fund a substantial balance of our operating costs. On December 12, 2012 we issued a convertible promissory note to JMJ financial in the amount of $250,000 of which we received draw payments of $160,000, and we made repayments of $90,000. We expect to receive similar draw payments from JMJ under the note at various intervals during the calendar year 2014. Recently we have issued promissory notes in the favor of GEL for $167,920. The Company believes that we will be able to generate significant sales by the fourth quarter of 2014 providing for sufficient cash flows to supplement our equity financing. If we are able to execute our plan, the Company can begin to accumulate cash reserves.There is no assurance based on our current plans, however that our funds will be sufficient to meet our anticipated needs through our fiscal year 2014, and we may need to raise additional capital during fiscal 2014 to fund the full costs associated with our growth and development.There can be no assurances that we will be successful in raising additional capital on favorable terms if at all. If the Company is unable to secure additional capital, it may be required to curtail its business development initiatives, impair its intellectual property and take additional measures to reduce cost in order to conserve cash. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying audited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern and the realization of assets and the satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the financial statements do not necessarily purport to represent realizable or settlement values. The audited consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 33 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires judgment on the part of management to arrive at estimates and assumptions on matters that are inherently uncertain.These estimates may affect the amount of assets, liabilities, revenue and expenses reported in the financial statements and accompanying notes and disclosure of contingent assets and liabilities within the financial statements.Estimates and assumptions are periodically evaluated and may be adjusted in future periods. Actual results could differ from those estimates. Revenue Recognition – The revenue recorded is presented net of sales and other taxes we collect on behalf of governmental authorities and includes shipping and handling costs, which generally are included in the list price to the customer. Our policy is to recognize revenue in accordance with SEC Staff Accounting Bulletin No. 104 based on when (i) persuasive evidence of an arrangement exists, (ii) delivery or performance has occurred, (iii) the fee is fixed or determinable, and (iv) collectability of the sale is reasonably assured, which is normally the date the product is shipped. Income Taxes – The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. ASC Topic 740-10-30 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC Topic 740-10-40 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company will classify as income tax expense any interest and penalties. The tax years ending 2007, 2008, 2009, 2010, 2011, 2012 and 2013 are still open for review by the various tax jurisdictions. The state jurisdiction the Company is required to file in is New Jersey. The Company has no material uncertain tax positions for any of the reporting periods presented. Fair Value Measurements The Company adopted the provisions of ASC Topic 820, “Fair Value Measurements and Disclosures”, whichdefines fair value as used in numerous accounting pronouncements, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The estimated fair value of certain financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued expenses are carried at historical cost basis, which approximates their fair values because of the short-term nature of these instruments. The carrying amounts of our long-term credit obligations approximate fair value because the effective yields on these obligations, are comparable to rates of returns for instruments of similar credit risk. 34 ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 describes three levels of inputs that may be used to measure fair value: Level 1 — quoted prices in active markets for identical assets or liabilities Level 2 — quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 — inputs that are unobservable (for example cash flow modeling inputs based on assumptions) Financial liabilities measured at fair value on a recurring basis are summarized below: Fair value measurements at October 31, 2013 Quoted prices in active markets for Significant Significant unobservable other observable identical assets inputs inputs Total (Level 1) (Level 2) (Level 3) Derivative liability $ $ The derivative liabilities are measured at fair value using quoted market prices and estimated volatility factors based on historical quoted market prices for the Company’s common stock, and are classified within Level 3 of the valuation hierarchy. The following table sets forth a summary of the changes in the fair value of the Company’s Level 3 financial liabilities that are measured at fair value on a recurring basis: October 31, October 31, Beginning Balance $ $ Aggregate fair value of derivative issued Issuance date charge for difference between fair value and note proceeds - Change in fair value of derivative included in results of operations ) Ending Balance $ $ Convertible Instruments The Company evaluates and accounts for conversion options embedded in convertible instruments in accordance with ASC 815 “Derivatives and Hedging Activities.” Applicable GAAP requires companies to bifurcate conversion options from their host instruments and account for them as freestanding derivative financial instruments according to certain criteria. The criteria include circumstances in which (a)the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under other GAAP with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument. Stock-Based Payments – Significant amounts of our shares of common stock are issued as payment to employees and non-employees for services and periodically as consideration for acquisition of assets.These are non-cash transactions that require management to make judgments related to the fair value of the shares issued, which affects the amounts reported in our consolidated financial statements for certain of our assets and expenses.For historic fiscal years when there was not an observable active, liquid market for our shares, the valuation of the shares issued in a non-cash share payment transaction relied on observation of arms-length transactions where cash was received for our shares, before and after the non-cash share payment date. Impairment of long-lived assets - Long-lived assets, such as property and equipment and definite-life intangible assets (i.e. Intellectual Property) are evaluated for impairment whenever events or changes in circumstances indicate the carrying value of an asset may not be recoverable in accordance with FASB ASC 360-10-35-17 thru 35-35 “Measurement of an Impairment Loss”.We assess the impairment of the assets based on the undiscounted future cash flow the assets are expected to generate compared to the carrying value of the assets.If the carrying amount of the assets is determined not to be recoverable, a write-down to fair value is recorded.Management estimates future cash flows using assumptions about expected future operating performance.Management’s estimates of future cash flows may differ from actual cash flow due to, among other things, technological changes, economic conditions or changes to our business operations.Our Intellectual Property was tested for impairment as of October 31, 2012.Forecasted undiscounted future cash flows exceeded the carrying amount of the assets indicating that the assets were not impaired. New Accounting Pronouncements See Note 2 of Notes to Consolidated Financial Statements included in Item 8 of this Annual Report on Form 10-K. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. 35 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to Consolidated financial statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 37 CONSOLIDATED BALANCE SHEETS 38 CONSOLIDATED STATEMENTS OF OPERATIONS 39 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 40 CONSOLIDATED STATEMENTS OF CASH FLOWS 41 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 42 - 65 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Audit Committee of the Board of Directors and Stockholders of BioNeutral Group, Inc. We have audited the accompanying consolidated balance sheets of BioNeutral Group, Inc. and Subsidiaries (the “Company”) as of October 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of BioNeutral Group, Inc. and subsidiaries as of October 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3, the Company has recurring losses, had a working capital deficiency of approximately $2.8 million and an accumulated deficit of approximately $58 million as of October 31, 2013.These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters is described in Note 3. The consolidated financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ Marcum LLP Marcum, LLP New York, NY February 13, 2014 37 BIONEUTRAL GROUP, INC CONSOLIDATED BALANCE SHEETS ASSETS October 31, October 31, Current Assets Cash $ $ Accounts Receivable - Net Inventory Total Current Assets Property and Equipment - Net Intellectual Property - Net Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Expense $ $ Current portion of Convertible Notes Payable, net of $91,167 discount - Current Portion of Convertible Loans from Stockholders Accrued Compensation Related Party Payables Derivative Liability - Current Liabilities Long Term Liabilities Convertible Loans From Stockholders – net of current portion Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Equity: BioNeutral Group, Inc. Stockholders’ Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized, with 684,600 designated as follows Convertible Preferred Stock, Series B, $.001 par value; 213,500 shares authorized, 53,491 issued and outstanding at October 31, 2013 and 2012, respectively. Liquidation Preference $534,910 at October 31, 2013 and 2012, respectively. 54 54 Convertible Preferred Stock, Series C, $.001 par value; 100,000 shares authorized, 56,081 issued and outstanding at October 31, 2013 and 2012, respectively. Liquidation Preference $560,810 at October 31, 2013 and 2012, respectively. 56 56 Convertible Preferred Stock, Series D, $.001 par value; 231,100 shares authorized, 128,251 and 136,051 issued and outstanding at October 31, 2013 and 2012, respectively. Liquidation Preference $1,282,510 and $1,360,510 at October 31, 2013 and 2012, respectively. Convertible Preferred Stock, Series E, $.001 par value; 140,000 shares authorized, 0 issued and outstanding at October 31, 2013 and 2012, respectively. Liquidation Preference $0 at October 31, 2013 and 2012, respectively - - Convertible Preferred Stock, Series F, $.001 par value; 51 shares authorized, 51 and 0 issued and outstanding atOctober 31, 2013 and 2012, respectively. - - Common Stock, $.00001 Par Value; 1,000,000,000 shares authorized, 252,034,393 and 125,356,184 issued and outstanding at October 31, 2013 and October 31, 2012, respectively. Additional Paid-in Capital Due from Vinfluence ) ) Shares issued to Board of Directors - ) Accumulated Deficit ) ) Total BioNeutral Group, Inc. Stockholders’ Equity Non controlling Interest ) Preferred Stock, $.001 par value; 5,000,000 shares authorized, with 800,000 designated as follows Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares authorized, 59,484 and 59,484 shares issued and outstanding at October 31, 2013 and October 31, 2012, respectively. Liquidation Preference $1,072,361 at October 31, 2013 and 2012, respectively, included in Non controlling interest 59 59 Total Non controlling Interest ) Total Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Consolidated Financial Statements 38 BIONEUTRAL GROUP, INC CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended October 31, Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Depreciation and Amortization Salaries and Wages Consulting Expenses Legal and Accounting Expenses Other Selling, General and Administrative Expenses Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest Expense ) ) Consulting Fee Reimbursement – Vinfluence Settlement - Amortization of debt discount ) - Change in Fair Value of Derivative Liability - Total Other Expense ) ) Net Loss Before Provision for Income Taxes ) ) Provision for Income Taxes - - Net Loss ) ) Loss Attributable to Non-controlling Interest Net Loss Attributable to BioNeutral Group, Inc. $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares outstanding Basic and Diluted See Notes to Consolidated Financial Statements 39 BIONEUTRAL GROUP, INC CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Preferred Stock Common Stock Additional Paid in Due from Shares Issued to Board of Retained Earnings BioNeutral Group, Inc. Stockholders' Non-Controlling Preferred Preferred Total Stockholders' Shares Amount Shares Amount Capital Vinfluence Directors (Deficit) Equity Interest Shares Amount Equity Balance, October 31, 2011 - - $ $ - - $ ) $ $ $ 59 $ Issuance of shares for professional services 35 Issuance of shares for accrued compensation 25 Preferred share issuances $ Preferred share conversions ) ) ) - - Due from Vinfluence $ ) ) ) Promissory note conversions 24 Shares issued to board members $ ) ) ) Net loss ) Balance, October 31, 2012 ) ) ) 59 Issuance of shares to consultants 55 Issuance of shares to board members 5 Issuance of shares to employees 35 Issuance of Series F Preferred Stock 51 - - Preferred share conversions ) (8
